     Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 1 of 31 Page ID #:326



                  1 EVAN R. MOSES, CA Bar No. 198099
                  1
                    evan.moses@ogletree.com
                  2 NOEL M. I-MKS,
                               HICKS, CA Bar No. 310521
                    noel.hicks@ogletree.com
                    noel.hicks  ogletree.com
                  3 OGLETR
                    OGLETREE,, DEAKINS, NASH, SMOAK &
                    STEWART, P.C.
                  4 400 South Hope Street, Suite 1200
                    Los Angeles, CA 90071
                  5 Telephone: 213-239-9800
                    Facsimile: 213-239-9045AuthorOfficeFaxNo1
                  6
                      Attorneys for Defendant
                      Attorneys_
                  7   PENSKE
                      PENSI TRUCK LEASING Co., L.P.
                  8                        UNITED STATES DISTRICT COURT
                  9                      CENTRAL DISTRICT OF CALIFORNIA
              10
              11 ANGEL ZAMORA, GABRIEL                   Case No. 2:20-cv-02503 ODW (MRWx)
                 LOAIZA, and JORGE GUILLEN,
              12 individuals, on behalf of themselves    DECLARATION OF JOSEPH A.
                 and on behalf of all other persons      KROCK IN SUPPORT OF
              13 similarly situated,                     DEFENDANT PENSKE TRUCK
                                                         LEASING CO., L.P.’S OPPOSITION TO
                                                         LEASING CO.,
              14                  Plaintiffs,            PLAINTIFFS’ MOTION TO
                                                         PLAINTIFFS' MOTION    TO REMAND
                                                                                  REMAND
              15            v.                           Date:       May 18, 2020
                                                         Time:       1:30 p.m.
              16 PENSKE TRUCK LEASING CO.,               Place:      Courtroom 5D
                      L.P., a Limited Partnership; and               350 W. First Street
              17 DOES 1-50, inclusive,                               Los Angeles, CA 90012
              18                  Defendants.            [Filed concurrently with MPAs In Support of
                                                         Opposition, Request for Judicial Notice,
              19                                         Declaration Evan Moses and Charles Weber,
                                                         and Proposed Order]
              20
                                                         Complaint Filed: January 31, 2020
              21                                         Trial Date:      None
                                                         District Judge: Hon. Otis D. Wright, II
              22                                                          Courtroom 5D, First St.
                                                         Magistrate Judge: Hon. Michael R. Wilner
              23                                                           Courtroom 550, Roybal
              24

              25

              26

              27

              28

                                                                       Case No. 2:20-cv-02503 ODW (MRWx)
42641773_2.docx
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 2 of 31 Page ID #:327




                    EXPERT DECLARATION OF
                    EXPERT DECLARATION OF JOSEPH
                                          JOSEPH A.
                                                 A. KROCK,
                                                    KROCK, Ph.D.
                                                           Ph.D.



   I.
   I.     INTRODUCTION
          INTRODUCTION

          1.
          1.      My name
                  My name is
                          is Joseph A. Krock,
                             Joseph A. Krock, Ph.D.
                                              Ph.D. II reside
                                                       reside in
                                                              in Los Angeles County,
                                                                 Los Angeles County, California.
                                                                                     California. II

   am an
   am an economist
         economist and
                   and Managing
                       Managing Director
                                Director of
                                         of The Claro Group,
                                            The Claro Group, LLC (“Claro”), aa multi-
                                                             LLC ("Claro"),    multi-

   disciplinary consulting
   disciplinary            firm with
                consulting firm with offices
                                     offices in Austin, Chicago,
                                             in Austin, Chicago, Houston,
                                                                 Houston, Los Angeles, and
                                                                          Los Angeles, and

   Washington, D.C.
   Washington, D.C. My
                    My office
                       office is located in
                              is located in Los Angeles, California.
                                            Los Angeles, California.

          2.
          2.      II earned
                     earned Master
                            Master of
                                   of Arts
                                      Arts and
                                           and Doctorate
                                               Doctorate Degrees
                                                         Degrees in
                                                                 in Economics
                                                                    Economics from
                                                                              from the
                                                                                   the University
                                                                                       University

   of Chicago,
   of Chicago, and
               and Bachelor
                   Bachelor of
                            of Arts
                               Arts Degree
                                    Degree in
                                           in Economics-Mathematics
                                              Economics-Mathematics from the University
                                                                    from the University of
                                                                                        of

   California, Santa
   California,       Barbara. II have
               Santa Barbara.    have extensive training in
                                      extensive training in statistical
                                                            statistical and
                                                                        and econometric methods at
                                                                            econometric methods at

   both the
   both the undergraduate
            undergraduate and
                          and graduate
                              graduate level.
                                       level. II have
                                                 have served
                                                      served as
                                                             as aa lecturer in Economic
                                                                   lecturer in          Theory at
                                                                               Economic Theory at the
                                                                                                  the

   University of
   University of Chicago,
                 Chicago, and
                          and II regularly
                                 regularly speak
                                           speak before
                                                 before professional
                                                        professional groups
                                                                     groups regarding,
                                                                            regarding, among
                                                                                       among other
                                                                                             other

   topics, the
   topics, the use
               use of
                   of sampling
                      sampling and
                               and statistics
                                   statistics in litigation, database
                                              in litigation, database management
                                                                      management and
                                                                                 and analysis,
                                                                                     analysis, and
                                                                                               and

   damages calculation.
   damages calculation.
          3.
          3.      II lead
                     lead the
                          the Economic Consulting Practice
                              Economic Consulting Practice at
                                                           at Claro,
                                                              Claro, and
                                                                     and II have
                                                                            have been
                                                                                 been retained
                                                                                      retained in
                                                                                               in

   connection with
   connection with various
                   various types
                           types of
                                 of litigation
                                    litigation including
                                               including wage
                                                         wage and
                                                              and hour
                                                                  hour class
                                                                       class and
                                                                             and collective
                                                                                 collective actions,
                                                                                            actions,

   consumer class
   consumer       actions, as
            class actions, as well
                              well as
                                   as antitrust,
                                      antitrust, intellectual
                                                 intellectual property
                                                              property and
                                                                       and breach
                                                                           breach of
                                                                                  of contract matters. II
                                                                                     contract matters.

   have testified
   have testified in numerous cases
                  in numerous cases in
                                    in which
                                       which class certification and
                                             class certification and economic
                                                                     economic damages
                                                                              damages were
                                                                                      were at
                                                                                           at

   issue. Prior
   issue. Prior to
                to joining
                   joining Claro,
                           Claro, II worked
                                     worked for
                                            for Micronomics,
                                                Micronomics, Inc. and Deloitte
                                                             Inc. and Deloitte &
                                                                               & Touche,
                                                                                 Touche, LLC
                                                                                         LLC

   performing similar
   performing similar duties
                      duties as
                             as II am
                                   am for
                                      for Claro.
                                          Claro.

          4.
          4.      My experience
                  My experience with
                                with class
                                     class and
                                           and collective
                                               collective actions
                                                          actions extends over 19
                                                                  extends over 19 years.
                                                                                  years. II have
                                                                                            have

   been retained
   been retained by
                 by numerous
                    numerous clients
                             clients to
                                     to provide
                                        provide testimony
                                                testimony regarding
                                                          regarding suitability
                                                                    suitability and
                                                                                and feasibility
                                                                                    feasibility of
                                                                                                of

   calculating liability
   calculating           and damages
               liability and         on aa class-wide
                             damages on    class-wide basis
                                                      basis for
                                                            for both
                                                                both wage
                                                                     wage and
                                                                          and hour
                                                                              hour class
                                                                                   class actions
                                                                                         actions and
                                                                                                 and

   consumer class
   consumer       actions. II regularly
            class actions.              review complex
                              regularly review complex databases
                                                       databases and
                                                                 and provide
                                                                     provide opinions
                                                                             opinions as
                                                                                      as to
                                                                                         to the
                                                                                            the

   relevance of
   relevance of those
                those databases
                      databases in facilitating the
                                in facilitating the class
                                                    class process.
                                                          process. II also
                                                                      also have
                                                                           have been
                                                                                been retained
                                                                                     retained to
                                                                                              to review
                                                                                                 review

   and perform
   and perform statistical
               statistical surveys
                           surveys and
                                   and to
                                       to opine
                                          opine on
                                                on statistical
                                                   statistical opinions
                                                               opinions based
                                                                        based on
                                                                              on survey
                                                                                 survey research.
                                                                                        research. My
                                                                                                  My


                                                   – 11 —
                                                   —    –
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 3 of 31 Page ID #:328




   opinions and
   opinions and support
                support work
                        work have
                             have been
                                  been used
                                       used in
                                            in class certification disputes.
                                               class certification disputes. Broadly
                                                                             Broadly speaking,
                                                                                     speaking, my
                                                                                               my

   industry experience
   industry experience includes,
                       includes, among
                                 among others,
                                       others, consumer products, building
                                               consumer products, building products,
                                                                           products, commercial
                                                                                     commercial

   and residential
   and             services, financial
       residential services,           services, agriculture,
                             financial services, agriculture, oil
                                                              oil and
                                                                  and gas,
                                                                      gas, and
                                                                           and transportation.
                                                                               transportation.

           5.
           5.      II have
                      have been
                           been designated
                                designated as
                                           as an
                                              an expert
                                                 expert witness
                                                        witness and
                                                                and testified
                                                                    testified at
                                                                              at trial
                                                                                 trial and
                                                                                       and in depositions
                                                                                           in depositions

   as an
   as an expert witness in
         expert witness in several
                           several cases
                                   cases in
                                         in state
                                            state and
                                                  and federal
                                                      federal district courts in
                                                              district courts in California,
                                                                                 California, Florida,
                                                                                             Florida,

   Illinois,
   Illinois, Louisiana, Minnesota, Nevada,
             Louisiana, Minnesota, Nevada, New
                                           New Jersey, and Oregon,
                                               Jersey, and Oregon, including
                                                                   including Federal
                                                                             Federal Multi-
                                                                                     Multi-

   District Litigation
   District            (“MDL”) matters.
            Litigation ("MDL") matters. II have
                                           have been
                                                been retained as an
                                                     retained as an expert
                                                                    expert in more than
                                                                           in more than 100
                                                                                        100 cases
                                                                                            cases in
                                                                                                  in

   state and
   state and federal courts in
             federal courts in California,
                               California, Florida,
                                           Florida, Illinois,
                                                    Illinois, Louisiana, Minnesota, Nevada,
                                                              Louisiana, Minnesota, Nevada, New
                                                                                            New
   Jersey, New York,
   Jersey, New York, Oregon,
                     Oregon, and
                             and Wisconsin.
                                 Wisconsin.

           6.
           6.      My curriculum
                   My curriculum vitae,
                                 vitae, including
                                        including aa list
                                                     list of
                                                          of all
                                                             all publications
                                                                 publications II authored
                                                                                 authored in
                                                                                          in the
                                                                                             the previous
                                                                                                 previous

   ten years
   ten years and
             and aa list
                    list of
                         of all
                            all other
                                other cases
                                      cases in which II have
                                            in which    have testified
                                                             testified as
                                                                       as an
                                                                          an expert
                                                                             expert at
                                                                                    at trial
                                                                                       trial or
                                                                                             or by
                                                                                                by deposition
                                                                                                   deposition

   in the
   in the last
          last four
               four years,
                    years, is attached at
                           is attached at Exhibit A. Claro
                                          Exhibit A. Claro is
                                                           is being
                                                              being compensated for my
                                                                    compensated for my time
                                                                                       time at
                                                                                            at aa rate
                                                                                                  rate

   of $550
   of $550 per
           per hour.
               hour. II have
                        have been
                             been assisted
                                  assisted by
                                           by members
                                              members of
                                                      of my
                                                         my staff
                                                            staff whose
                                                                  whose rates
                                                                        rates may
                                                                              may range
                                                                                  range from
                                                                                        from $150
                                                                                             $150

   to $600
   to $600 per
           per hour.
               hour. My
                     My compensation
                        compensation is
                                     is not
                                        not dependent
                                            dependent on
                                                      on the
                                                         the outcome
                                                             outcome of
                                                                     of this
                                                                        this litigation.
                                                                             litigation.

           7.
           7.      II also
                      also rely
                           rely upon
                                upon my
                                     my training
                                        training and
                                                 and experience
                                                     experience as
                                                                as an
                                                                   an economist,
                                                                      economist, statistician
                                                                                 statistician and
                                                                                              and

   expert witness.
   expert witness. II have
                      have been
                           been involved in class
                                involved in       action litigation
                                            class action            matters for
                                                         litigation matters for approximately
                                                                                approximately 20
                                                                                              20 years.
                                                                                                 years.

   My experience
   My experience in
                 in these
                    these matters
                          matters involves
                                  involves pre-trial
                                           pre-trial exposure
                                                     exposure calculations, class certification
                                                              calculations, class certification

   analysis, review
   analysis, review of
                    of trial
                       trial plans
                             plans and
                                   and methods
                                       methods related
                                               related to
                                                       to statistical
                                                          statistical sampling
                                                                      sampling and
                                                                               and surveys,
                                                                                   surveys, the
                                                                                            the

   execution of
   execution of surveys
                surveys and
                        and interpretation
                            interpretation of
                                           of results,
                                              results, damages
                                                       damages and
                                                               and liability
                                                                   liability calculations, and post-
                                                                             calculations, and post-

   trial claims-made
   trial claims-made processes.
                     processes.
   II.
   II.     ASSIGNMENT
           ASSIGNMENT

           8.
           8.      II have
                      have been
                           been retained
                                retained Ogletree
                                         Ogletree Deakins,
                                                  Deakins, counsel
                                                           counsel for
                                                                   for Penske
                                                                       Penske Truck
                                                                              Truck Leasing
                                                                                    Leasing

   Company (herein,
   Company (herein, "Penske"
                    “Penske” or
                             or "Defendant"),
                                “Defendant”), to
                                              to review
                                                 review Defendant's
                                                        Defendant’s timekeeping
                                                                    timekeeping and
                                                                                and payroll
                                                                                    payroll

   data and
   data and to
            to assess
               assess the
                      the potential
                          potential monetary
                                    monetary exposure
                                             exposure to
                                                      to Defendant
                                                         Defendant from
                                                                   from Plaintiffs'
                                                                        Plaintiffs’ allegations.
                                                                                    allegations.

   Specifically,
   Specifically, II was
                    was asked
                        asked to
                              to calculate,
                                 calculate, based
                                            based on
                                                  on Defendant's
                                                     Defendant’s records
                                                                 records and
                                                                         and aa small
                                                                                small set
                                                                                      set of
                                                                                          of

   conservative assumptions
   conservative assumptions regarding violation rates,
                            regarding violation rates, the
                                                       the potential
                                                           potential amount
                                                                     amount of
                                                                            of alleged
                                                                               alleged meal
                                                                                       meal period
                                                                                            period




                                                     –2–
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 4 of 31 Page ID #:329




   premiums owed,
   premiums owed, alleged
                  alleged rest break premiums
                          rest break premiums owed,
                                              owed, alleged
                                                    alleged unpaid
                                                            unpaid overtime
                                                                   overtime wages
                                                                            wages owed,
                                                                                  owed,

   alleged waiting
   alleged waiting time
                   time penalties
                        penalties owed,
                                  owed, and
                                        and alleged
                                            alleged wage
                                                    wage statement
                                                         statement penalties
                                                                   penalties owed.
                                                                             owed.

          9.
          9.      In executing my
                  In executing my assignment,
                                  assignment, II was
                                                 was provided
                                                     provided by
                                                              by counsel
                                                                 counsel three
                                                                         three types
                                                                               types of
                                                                                     of data,
                                                                                        data,

   Weekly Payroll
   Weekly Payroll Data,
                  Data, Daily
                        Daily Hours
                              Hours Worked
                                    Worked Data,
                                           Data, and
                                                 and Termination Data. The
                                                     Termination Data. The Weekly
                                                                           Weekly Payroll
                                                                                  Payroll and
                                                                                          and

   Daily Hours
   Daily Hours Worked Data were
               Worked Data were contained in five
                                contained in      annual files
                                             five annual       each covering
                                                         files each covering the
                                                                             the time
                                                                                 time period
                                                                                      period from
                                                                                             from

   2016 to
   2016 to 2020.
           2020. The Termination Data
                 The Termination Data was
                                      was aa single
                                             single file covering the
                                                    file covering the same
                                                                      same time
                                                                           time period.
                                                                                period. II also
                                                                                           also was
                                                                                                was

   provided with
   provided with additional
                 additional documents
                            documents to
                                      to review.
                                         review. A
                                                 A list
                                                   list of
                                                        of all
                                                           all the
                                                               the materials
                                                                   materials II reviewed
                                                                                reviewed are
                                                                                         are attached
                                                                                             attached

   at Exhibit
   at         B to
      Exhibit B to this
                   this declaration.
                        declaration.
   III.
   III.   SUMMARY OF
          SUMMARY OF CONCLUSIONS
                     CONCLUSIONS

          10.
          10.     After reviewing
                  After reviewing the
                                  the data
                                      data and
                                           and performing
                                               performing the
                                                          the calculations necessary to
                                                              calculations necessary to estimate
                                                                                        estimate the
                                                                                                 the

   potential exposure
   potential          to Defendant
             exposure to Defendant for the alleged
                                   for the alleged claims
                                                   claims of
                                                          of missed
                                                             missed meal
                                                                    meal periods,
                                                                         periods, missed
                                                                                  missed rest
                                                                                         rest

   breaks, unpaid
   breaks, unpaid overtime,
                  overtime, failure to pay
                            failure to pay all
                                           all wages
                                               wages owed
                                                     owed at
                                                          at termination,
                                                             termination, and
                                                                          and failure
                                                                              failure to
                                                                                      to provide
                                                                                         provide

   accurate wage
   accurate wage statements
                 statements using
                            using actual
                                  actual payroll
                                         payroll and
                                                 and time
                                                     time data
                                                          data for
                                                               for the
                                                                   the putative
                                                                       putative class
                                                                                class members
                                                                                      members and
                                                                                              and aa

   conservative set
   conservative set of
                    of assumptions
                       assumptions regarding
                                   regarding violation
                                             violation rates,
                                                       rates, II reached
                                                                 reached the
                                                                         the following
                                                                             following conclusions:
                                                                                       conclusions:

          11.
          11.     Within the
                  Within the four-year statute of
                             four-year statute of limitations, covering the
                                                  limitations, covering the period,
                                                                            period, January 31, 2016
                                                                                    January 31, 2016

   to April
   to April 22,
            22, 2020
                2020 (the
                     (the final
                          final date
                                date for
                                     for which
                                         which II was
                                                  was provided
                                                      provided data),
                                                               data), II identified
                                                                         identified 2,574
                                                                                    2,574 putative
                                                                                          putative class
                                                                                                   class

   members who
   members who worked
               worked 248,384
                      248,384 weekly
                              weekly pay
                                     pay periods.
                                         periods.

          12.
          12.     Within the
                  Within the one-year
                             one-year statute
                                      statute of
                                              of limitations, covering the
                                                 limitations, covering the period,
                                                                           period, January 31, 2019
                                                                                   January 31, 2019

   to April
   to April 22,
            22, 2020,
                2020, II identified 1,826 putative
                         identified 1,826 putative class
                                                   class members
                                                         members who
                                                                 who worked
                                                                     worked 84,095 weekly pay
                                                                            84,095 weekly pay

   periods.
   periods.

          13.
          13.     Within the
                  Within the three-year
                             three-year statute
                                        statute of
                                                of limitations,
                                                   limitations, covering
                                                                covering the
                                                                         the period,
                                                                             period, January
                                                                                     January 31, 2017
                                                                                             31, 2017

   to April
   to April 22,
            22, 2020,
                2020, II identified
                         identified 777 putative class
                                    777 putative       members who
                                                 class members who separated
                                                                   separated employment
                                                                             employment from
                                                                                        from

   Defendant.
   Defendant.

          14.
          14.     Based on
                  Based on the
                           the underlying
                               underlying data
                                          data II estimated
                                                  estimated total
                                                            total exposure
                                                                  exposure in
                                                                           in the
                                                                              the following
                                                                                  following amounts:
                                                                                            amounts:




                                                   –3–
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 5 of 31 Page ID #:330




                                       ZAMORA ET
                                       ZAMORA ET AL
                                                 AL v.
                                                    v. PENSKE
                                                       PENSKE

                                 SUMMARY OF
                                 SUMMARY OF ESTIMATED
                                            ESTIMATED EXPOSURE
                                                      EXPOSURE

                                   JANUARY 31,
                                   JANUARY 31, 2016
                                               2016 —
                                                    – APRIL
                                                      APRIL 22,
                                                            22, 2020
                                                                2020

                                   Claim Alleged
                                   Claim Alleged               Estimated
                                                               Estimated Exposure
                                                                         Exposure

                       Missed Meal
                       Missed Meal Period
                                   Period                                 $2,718,313
                                                                          $2,718,313

                       Missed Rest
                       Missed Rest Period
                                   Period                                 $2,751,122
                                                                          $2,751,122

                       Unpaid Overtime
                       Unpaid Overtime                                    $2,057,665
                                                                          $2,057,665

                       Failure to
                       Failure to Compensate
                                  Compensate at
                                             at Termination
                                                Termination               $3,946,248
                                                                          $3,946,248

                       Inaccurate Wage
                       Inaccurate Wage Statements
                                       Statements                         $6,016,350
                                                                          $6,016,350

                       Total
                       Total                                             $17,489,699
                                                                         $17,489,699



   IV.
   IV.      DISCUSSION
            DISCUSSION

             A.
             A.        Data Analyzed
                       Data Analyzed

            15.
            15.   II was
                     was provided
                         provided by
                                  by counsel
                                     counsel three
                                             three data
                                                   data types
                                                        types to
                                                              to analyze:
                                                                 analyze: Daily
                                                                          Daily Hours
                                                                                Hours Worked
                                                                                      Worked Data,
                                                                                             Data,

   Weekly Payroll
   Weekly Payroll Data,
                  Data, and
                        and Termination
                            Termination Data.
                                        Data. II will
                                                 will briefly
                                                      briefly describe the contents
                                                              describe the          of those
                                                                           contents of those data
                                                                                             data

   below.
   below.

                  i.
                  i.           Daily Hours
                               Daily Hours Worked
                                           Worked Data
                                                  Data

            16.
            16.   The Daily Hours
                  The Daily Hours Worked
                                  Worked Data
                                         Data was
                                              was provided
                                                  provided in five annual
                                                           in five annual files
                                                                          files for
                                                                                for the
                                                                                    the years
                                                                                        years

   2016 through
   2016 through 2020.
                2020. In total, these
                      In total, these data
                                      data covered
                                           covered January 1, 2016
                                                   January 1, 2016 through
                                                                   through April
                                                                           April 22,
                                                                                 22, 2020.
                                                                                     2020. It
                                                                                           It

   contained daily
   contained daily hours
                   hours worked
                         worked for 2,613 employees
                                for 2,613 employees over
                                                    over 1,160,926
                                                         1,160,926 days. When limited
                                                                   days. When limited to
                                                                                      to the
                                                                                         the
   four-year statute
   four-year statute of
                     of limitations,
                        limitations, January
                                     January 31,
                                             31, 2016
                                                 2016 through
                                                      through April
                                                              April 22,
                                                                    22, 2020,
                                                                        2020, II identified
                                                                                 identified 2,593
                                                                                            2,593

   putative class
   putative       members who
            class members who worked
                              worked 1,137,731
                                     1,137,731 days
                                               days for
                                                    for aa total
                                                           total of
                                                                 of 9,458,856 hours worked
                                                                    9,458,856 hours worked (an
                                                                                           (an

   average of
   average of 8.3 hours per
              8.3 hours per day).
                            day).

            17.
            17.   These
                  These five files contain
                        five files contain personal
                                           personal information, such as
                                                    information, such as employee ID
                                                                         employee ID

   (PERSONNUM), name,
   (PERSONNUM), name, location
                      location and
                               and position,
                                   position, as
                                             as well
                                                well as
                                                     as date
                                                        date and
                                                             and daily
                                                                 daily hours
                                                                       hours worked
                                                                             worked

   (TOTAL_HOURS).
   (TOTAL_HOURS).




                                                    –4–
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 6 of 31 Page ID #:331




                   ii.
                   ii.     Weekly Payroll
                           Weekly         Data
                                  Payroll Data

           18.
           18.     The Weekly Hours
                   The Weekly Hours Worked
                                    Worked Data
                                           Data was
                                                was also
                                                    also provided
                                                         provided in five annual
                                                                  in five annual files
                                                                                 files for
                                                                                       for the
                                                                                           the

   years 2016
   years 2016 through
              through 2020.
                      2020. In total, these
                            In total, these data
                                            data covered the pay
                                                 covered the pay periods
                                                                 periods ending
                                                                         ending January 3, 2016
                                                                                January 3, 2016

   through April
   through April 12,
                 12, 2020.
                     2020. It
                           It contained
                              contained weekly
                                        weekly pay
                                               pay data for 2,664
                                                   data for 2,664 employees
                                                                  employees over
                                                                            over 266,815
                                                                                 266,815 weekly
                                                                                         weekly

   pay periods.
   pay periods. When
                When limited
                     limited to
                             to the
                                the four-year
                                    four-year statute
                                              statute of
                                                      of limitations,
                                                         limitations, January
                                                                      January 31, 2016 through
                                                                              31, 2016 through April
                                                                                               April

   12, 2020,
   12, 2020, II identified
                identified 2,574
                           2,574 putative
                                 putative class
                                          class members
                                                members who
                                                        who worked
                                                            worked 245,907
                                                                   245,907 weekly
                                                                           weekly pay
                                                                                  pay periods.
                                                                                      periods.

           19.
           19.     These
                   These five files contain
                         five files contain personal
                                            personal information, such as
                                                     information, such as employee
                                                                          employee ID (EMPLID),
                                                                                   ID (EMPLID),

   name, employment
   name, employment status
                    status (FULL_PART_TIME,
                           (FULL_PART_TIME, REG
                                            REG_TEMP), various location
                                                TEMP), various          and department
                                                               location and department
   information, and
   information, and payroll
                    payroll date
                            date information (PAY_END_DT, CHECK
                                 information (PAY_ENDDT,  CHECK_DT, WEEK_NBR). The
                                                                DT, WEEK_NBR). The

   files also
   files also include 184 categories
              include 184 categories of
                                     of pay,
                                        pay, of
                                             of which
                                                which 29
                                                      29 correspond with hours,
                                                         correspond with hours, including benefit
                                                                                including benefit

   time (sick,
   time (sick, PTO,
               PTO, holiday,
                    holiday, etc.) and hours
                             etc.) and hours worked
                                             worked (regular, overtime, double
                                                    (regular, overtime, double time,
                                                                               time, etc.). For my
                                                                                     etc.). For my

   analysis, II identified
   analysis,    identified nine
                           nine categories
                                categories that
                                           that were
                                                were relevant:
                                                     relevant:

          •     Regular (REGAMT,
                 Regular (REGAMT, REGHRS);
                                  REGHRS);

          •     Overtime (OTAMT,
                 Overtime (OTAMT, OTHRS);
                                  OTHRS);

          •     Double Time
                 Double      (EC_DT_DOUBLETIME, EC_DT_DOUBLETIME_HRS);
                        Time (EC_DTDOUBLETIME,  EC_DT_DOUBLETIME_HRS);

          •     Hiker Lease
                 Hiker       (EC_17_HIKERLEASE, EC_17_HIKERLEASE_HRS);
                       Lease (EC_17HIKERLEASE,  EC_17_HIKERLEASE_HRS);

          •     Lease Overtime (EC_79_LEASE_OT,
                 Lease Overtime (EC_79_LEASE_OT, EC_79_LEASE_OT_HRS);
                                                 EC_79_LEASE_OT_HRS);

          •     Hiker Drop
                 Hiker Drop Off
                            Off (EC_15HIKERDROPOFF,
                                (EC_15_HIKERDROPOFF, EC_17_HIKERDROPOFF_HRS);
                                                     EC_17_HIKERDROPOFF_HRS);

          •     Drop Off
                 Drop Off Overtime
                          Overtime (EC_78_DROPOFF_OT,
                                   (EC_78_DROPOFF_OT, EC_17_DROPOFF_OT_HRS);
                                                      EC_17_DROPOFF_OT_HRS); and
                                                                             and

          •     Transfer (EC_T_TRANS, EC_T_TRANS_HRS).
                 Transfer (EC_T_TRANS, EC_TTRANSHRS).

           20.
           20.     When combined
                   When combined with
                                 with the
                                      the Daily
                                          Daily Hours
                                                Hours Worked
                                                      Worked Data
                                                             Data and
                                                                  and limited
                                                                      limited to
                                                                              to the
                                                                                 the putative
                                                                                     putative

   class period,
   class period, II am
                    am able
                       able to
                            to analyze
                               analyze data
                                       data for 2,574 putative
                                            for 2,574 putative class
                                                               class members
                                                                     members who
                                                                             who worked
                                                                                 worked 1,136,685
                                                                                        1,136,685

   days across
   days across 248,384
               248,384 weekly
                       weekly pay
                              pay periods.
                                  periods. II am
                                              am able
                                                 able to
                                                      to determine
                                                         determine that
                                                                   that the
                                                                        the average
                                                                            average hourly
                                                                                    hourly pay
                                                                                           pay rate
                                                                                               rate

   for these
   for these putative
             putative class
                      class members
                            members is
                                    is $26.15.
                                       $26.15.

                   iii.
                   iii.    Termination Dates
                           Termination Dates

           21.
           21.     II also
                      also was
                           was provided
                               provided with
                                        with one
                                             one file that contains
                                                 file that          various employment-related
                                                           contains various employment-related

   information for
   information     1,159 employees
               for 1,159           who separated
                         employees who separated employment
                                                 employment from Defendant between
                                                            from Defendant between January 1,
                                                                                   January 1,


                                                    –5–
                                                    —5—
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 7 of 31 Page ID #:332




   2016 and
   2016 and April
            April 7, 2020. When
                  7, 2020. When combined with the
                                combined with the Daily
                                                  Daily Hours
                                                        Hours Worked
                                                              Worked Data
                                                                     Data and
                                                                          and Weekly
                                                                              Weekly Payroll
                                                                                     Payroll

   Data, II am
   Data,    am able
               able to
                    to identify
                       identify 777
                                777 employees who separated
                                    employees who separated employment
                                                            employment with
                                                                       with Defendant
                                                                            Defendant from
                                                                                      from

   January 31, 2017
   January 31, 2017 through
                    through April
                            April 7, 2020 (within
                                  7, 2020 (within the
                                                  the three-year
                                                      three-year statute
                                                                 statute of
                                                                         of limitations).
                                                                            limitations).

            B.
            B.         Calculation of
                       Calculation of Potential
                                      Potential Exposure
                                                Exposure

          22.
          22.     II was
                     was asked
                         asked by
                               by counsel
                                  counsel to
                                          to prepare
                                             prepare calculations
                                                     calculations on
                                                                  on an
                                                                     an individual basis based
                                                                        individual basis based on
                                                                                               on the
                                                                                                  the

   Daily Hours
   Daily Hours Worked
               Worked Data,
                      Data, the
                            the Weekly
                                Weekly Payroll
                                       Payroll Data,
                                               Data, and
                                                     and aa conservative set of
                                                            conservative set of assumptions
                                                                                assumptions

   regarding violation
   regarding violation rates.
                       rates. II set
                                 set forth
                                     forth below
                                           below the
                                                 the methodology
                                                     methodology II employed
                                                                    employed to
                                                                             to estimate the potential
                                                                                estimate the potential

   exposure that
   exposure that arises
                 arises from Plaintiffs’ allegations.
                        from Plaintiffs' allegations.
                  i.
                  i.        Alleged Meal
                            Alleged Meal Period
                                         Period Premiums Owed
                                                Premiums Owed

          23.
          23.     To identify those
                  To identify those days
                                    days for
                                         for which
                                             which aa meal
                                                      meal period
                                                           period premium
                                                                  premium might
                                                                          might be
                                                                                be owed,
                                                                                   owed, if
                                                                                         if

   Plaintiffs’ allegations
   Plaintiffs' allegations were
                           were true,
                                true, II reviewed
                                         reviewed the
                                                  the Daily
                                                      Daily Hours
                                                            Hours Worked
                                                                  Worked Data
                                                                         Data to
                                                                              to determine
                                                                                 determine which
                                                                                           which

   days the
   days the putative
            putative class
                     class members
                           members worked
                                   worked more
                                          more than
                                               than five hours. II found
                                                    five hours.          1,114,774 days
                                                                   found 1,114,774 days with
                                                                                        with more
                                                                                             more

   than five
   than      hours recorded.
        five hours recorded.

          24.
          24.     Counsel asked
                  Counsel asked that
                                that II assume
                                        assume that
                                               that putative
                                                    putative class
                                                             class members
                                                                   members would
                                                                           would be
                                                                                 be owed
                                                                                    owed one
                                                                                         one

   missed meal
   missed meal period
               period premium
                      premium for
                              for every
                                  every ten
                                        ten shifts
                                            shifts worked
                                                   worked of
                                                          of more
                                                             more than
                                                                  than five hours. For
                                                                       five hours. For each
                                                                                       each

   putative class
   putative class member,
                  member, II divided the number
                             divided the number of
                                                of shifts
                                                   shifts worked
                                                          worked of
                                                                 of more
                                                                    more than
                                                                         than five hours by
                                                                              five hours by ten
                                                                                            ten and
                                                                                                and

   rounded up
   rounded    to the
           up to the next
                     next whole
                          whole number.
                                number. For
                                        For example, if an
                                            example, if an employee worked 121
                                                           employee worked 121 shifts
                                                                               shifts of
                                                                                      of more
                                                                                         more

   than five
   than      hours, II would
        five hours,    would assign
                             assign 13
                                    13 missed
                                       missed meal
                                              meal period
                                                   period premiums
                                                          premiums (121
                                                                   (121 // 10
                                                                           10 =
                                                                              = 12.1,
                                                                                12.1, rounds up to
                                                                                      rounds up to

   13).
   13).

          25.
          25.     As the
                  As the timing
                         timing of
                                of the
                                   the alleged
                                       alleged missed
                                               missed meal
                                                      meal period
                                                           period premiums
                                                                  premiums could
                                                                           could occur
                                                                                 occur at
                                                                                       at various
                                                                                          various
   times throughout
   times throughout employment,
                    employment, II utilized
                                   utilized each employee’s lowest
                                            each employee's        hourly wage
                                                            lowest hourly wage rate to determine
                                                                               rate to determine

   the value
   the value of
             of the
                the missed
                    missed meal
                           meal period
                                period premium.
                                       premium. Continuing
                                                Continuing the
                                                           the example,
                                                               example, II would
                                                                           would multiply
                                                                                 multiply the
                                                                                          the 13
                                                                                              13

   missed meal
   missed meal period
               period premiums
                      premiums by
                               by $20
                                  $20 per
                                      per hour,
                                          hour, or
                                                or $260.
                                                   $260.

          26.
          26.     After performing
                  After performing these
                                   these calculations for all
                                         calculations for all 2,574
                                                              2,574 employees,
                                                                    employees, II determined
                                                                                  determined total
                                                                                             total

   number of
   number of potential
             potential missed
                       missed meal
                              meal violations
                                   violations would
                                              would be
                                                    be 112,654,
                                                       112,654, and
                                                                and the
                                                                    the total
                                                                        total potential
                                                                              potential missed
                                                                                        missed

   period premiums
   period premiums would
                   would be
                         be $2,718,313.
                            $2,718,313.




                                                   –6–
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 8 of 31 Page ID #:333




                  ii.
                  ii.    Alleged Rest
                         Alleged Rest Break
                                      Break Premiums Owed
                                            Premiums Owed

          27.
          27.     To identify those
                  To identify those days
                                    days for which aa rest
                                         for which         break premium,
                                                      rest break premium, if
                                                                          if Plaintiffs'
                                                                             Plaintiffs’ allegations
                                                                                         allegations

   were true,
   were true, II reviewed the Daily
                 reviewed the Daily Hours
                                    Hours Worked
                                          Worked Data
                                                 Data to
                                                      to determine
                                                         determine which
                                                                   which days
                                                                         days the
                                                                              the putative
                                                                                  putative class
                                                                                           class

   members worked
   members worked more
                  more than
                       than 3.5
                            3.5 hours.
                                hours. II found
                                          found 1,132,556
                                                1,132,556 days
                                                          days with
                                                               with more
                                                                    more than
                                                                         than 3.5
                                                                              3.5 hours
                                                                                  hours

   recorded.
   recorded.

          28.
          28.     Counsel asked
                  Counsel asked that
                                that II assume
                                        assume that
                                               that putative
                                                    putative class
                                                             class members
                                                                   members would
                                                                           would be
                                                                                 be owed
                                                                                    owed one
                                                                                         one

   missed rest
   missed rest break
               break premium
                     premium for
                             for every ten shifts
                                 every ten shifts worked
                                                  worked of
                                                         of more
                                                            more than
                                                                 than 3.5
                                                                      3.5 hours.
                                                                          hours. For
                                                                                 For each
                                                                                     each putative
                                                                                          putative

   class member,
   class member, II divided
                    divided the
                            the number
                                number of
                                       of shifts
                                          shifts worked
                                                 worked of
                                                        of more
                                                           more than
                                                                than 3.5
                                                                     3.5 hours by ten
                                                                         hours by ten and
                                                                                      and rounded
                                                                                          rounded
   up to
   up to the
         the next whole number.
             next whole number.

          29.
          29.     As the
                  As the timing
                         timing of
                                of the
                                   the alleged
                                       alleged missed
                                               missed rest break premiums
                                                      rest break premiums could
                                                                          could occur
                                                                                occur at
                                                                                      at various
                                                                                         various

   times throughout
   times throughout employment,
                    employment, II utilized
                                   utilized each employee’s lowest
                                            each employee's        hourly wage
                                                            lowest hourly wage rate to determine
                                                                               rate to determine

   the value
   the value of
             of the
                the missed
                    missed meal
                           meal period
                                period premium.
                                       premium.

          30.
          30.     After performing
                  After performing these
                                   these calculations for all
                                         calculations for all 2,574
                                                              2,574 employees,
                                                                    employees, II determined
                                                                                  determined the
                                                                                             the total
                                                                                                 total

   number of
   number of potential
             potential rest
                       rest break
                            break violations
                                  violations would
                                             would be
                                                   be 114,398,
                                                      114,398, and
                                                               and the
                                                                   the total
                                                                       total potential
                                                                             potential missed
                                                                                       missed rest
                                                                                              rest

   break premiums
   break premiums would
                  would be
                        be $2,751,122.
                           $2,751,122.

                  iii.
                  iii.   Alleged Unpaid
                         Alleged        Overtime Owed
                                 Unpaid Overtime Owed

          31.
          31.     To identify the
                  To identify the most
                                  most likely
                                       likely days
                                              days for which putative
                                                   for which putative class
                                                                      class members
                                                                            members could
                                                                                    could be
                                                                                          be owed
                                                                                             owed

   overtime, if
   overtime,    Plaintiffs’ allegations
             if Plaintiffs' allegations were
                                        were true,
                                             true, II reviewed
                                                      reviewed the
                                                               the Daily
                                                                   Daily Hours
                                                                         Hours Worked
                                                                               Worked Data
                                                                                      Data to
                                                                                           to

   determine which
   determine which days
                   days the
                        the putative
                            putative class
                                     class members
                                           members worked
                                                   worked eight
                                                          eight hours
                                                                hours or
                                                                      or more.
                                                                         more. II found
                                                                                  found 571,222
                                                                                        571,222

   days with
   days with eight or more
             eight or more hours
                           hours recorded.
                                 recorded.
          32.
          32.     Counsel asked
                  Counsel asked that
                                that II assume
                                        assume that
                                               that putative
                                                    putative class
                                                             class members
                                                                   members would
                                                                           would be
                                                                                 be owed
                                                                                    owed one
                                                                                         one hour
                                                                                             hour

   of unpaid
   of unpaid overtime
             overtime for
                      for every ten shifts
                          every ten shifts worked
                                           worked of
                                                  of eight
                                                     eight hours
                                                           hours or
                                                                 or more.
                                                                    more. For
                                                                          For each
                                                                              each putative
                                                                                   putative class
                                                                                            class

   member, II divided
   member,    divided the
                      the number
                          number of
                                 of shifts
                                    shifts worked
                                           worked of
                                                  of eight hours or
                                                     eight hours or more
                                                                    more by
                                                                         by ten
                                                                            ten and
                                                                                and rounded
                                                                                    rounded up
                                                                                            up to
                                                                                               to

   the next
   the next whole
            whole number.
                  number. For
                          For example, if an
                              example, if an employee worked 68
                                             employee worked    shifts of
                                                             68 shifts of eight
                                                                          eight hours
                                                                                hours or
                                                                                      or more,
                                                                                         more, II

   would assign
   would assign 7
                7 hours
                  hours of
                        of unpaid
                           unpaid overtime
                                  overtime (68
                                           (68 // 10
                                                  10 =
                                                     = 6.8, rounds up
                                                       6.8, rounds up to
                                                                      to 7).
                                                                         7).

          33.
          33.     As the
                  As the timing
                         timing of
                                of the
                                   the alleged
                                       alleged unpaid
                                               unpaid overtime
                                                      overtime could
                                                               could occur
                                                                     occur at
                                                                           at various
                                                                              various times
                                                                                      times

   throughout employment,
   throughout employment, II utilized
                             utilized each employee’s lowest
                                      each employee's        hourly wage
                                                      lowest hourly wage rate
                                                                         rate to
                                                                              to determine
                                                                                 determine the
                                                                                           the


                                                  –7–
                                                  —7—
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 9 of 31 Page ID #:334




   value of
   value of the
            the overtime
                overtime hours.
                         hours. For
                                For example,
                                    example, if
                                             if an
                                                an employee
                                                   employee earned
                                                            earned between
                                                                   between $20
                                                                           $20 and
                                                                               and $23
                                                                                   $23 per
                                                                                       per hour,
                                                                                           hour,

   II utilized
      utilized $20 per hour
               $20 per hour for my calculation.
                            for my calculation.

          34.
          34.     II valued
                     valued the
                            the alleged
                                alleged unpaid
                                        unpaid overtime
                                               overtime at
                                                        at the
                                                           the statutory
                                                               statutory amount
                                                                         amount of
                                                                                of overtime,
                                                                                   overtime, 1.5
                                                                                             1.5

   times the
   times the employee's
             employee’s regular
                        regular rate of pay.
                                rate of pay. Continuing
                                             Continuing the
                                                        the example,
                                                            example, II would
                                                                        would multiply
                                                                              multiply the
                                                                                       the 77 hours
                                                                                              hours

   of alleged
   of alleged unpaid
              unpaid overtime
                     overtime by
                              by $20
                                 $20 per
                                     per hour
                                         hour by
                                              by 1.5,
                                                 1.5, or
                                                      or $210.
                                                         $210.

          35.
          35.     After performing
                  After performing these
                                   these calculations for all
                                         calculations for all 2,574
                                                              2,574 employees,
                                                                    employees, II determined
                                                                                  determined total
                                                                                             total

   number of
   number of potential
             potential overtime
                       overtime hours
                                hours would
                                      would be
                                            be 58,295, and the
                                               58,295, and the total
                                                               total potential
                                                                     potential unpaid
                                                                               unpaid overtime
                                                                                      overtime

   would be
   would be $2,057,665.
            $2,057,665.
                  iv.
                  iv.     Alleged Waiting
                          Alleged Waiting Time
                                          Time Penalties Owed
                                               Penalties Owed

          36.
          36.     II was
                     was asked
                         asked by
                               by counsel
                                  counsel to
                                          to assume
                                             assume that
                                                    that every putative class
                                                         every putative       member who
                                                                        class member who separated
                                                                                         separated

   employment from
   employment from defendant
                   defendant in the three
                             in the three years
                                          years prior
                                                prior to
                                                      to filing of this
                                                         filing of this matter
                                                                        matter would
                                                                               would be
                                                                                     be owed
                                                                                        owed

   Waiting Time
   Waiting      Penalties as
           Time Penalties as prescribed
                             prescribed by
                                        by California
                                           California Labor Code §203.
                                                      Labor Code §203.

          37.
          37.     II was
                     was able
                         able to
                              to identify
                                 identify 777 putative class
                                          777 putative class members
                                                             members who
                                                                     who terminated
                                                                         terminated from
                                                                                    from January
                                                                                         January

   31, 2017
   31, 2017 through
            through April
                    April 7,
                          7, 2020.
                             2020. For
                                   For each
                                       each putative
                                            putative class member, II calculated
                                                     class member,    calculated average
                                                                                 average hours
                                                                                         hours

   worked and
   worked and identified
              identified the
                         the final
                             final hourly
                                   hourly wage.
                                          wage. Consistent
                                                Consistent with
                                                           with California
                                                                California Labor Code §203,
                                                                           Labor Code §203, II

   calculated 30
   calculated 30 days
                 days wages
                      wages at
                            at the
                               the putative
                                   putative class
                                            class member's
                                                  member’s final
                                                           final wage
                                                                 wage rate
                                                                      rate (average
                                                                           (average individual
                                                                                    individual

   hours worked
   hours worked x
                x 30 days x
                  30 days x final wage rate).
                            final wage rate). For
                                              For the
                                                  the example
                                                      example above
                                                              above and
                                                                    and assuming
                                                                        assuming an
                                                                                 an average
                                                                                    average of
                                                                                            of

   8.1 hours worked,
   8.1 hours worked, II would
                        would determine
                              determine the
                                        the employee
                                            employee would
                                                     would be
                                                           be owed
                                                              owed $5,589 (8.1 average
                                                                   $5,589 (8.1 average hours
                                                                                       hours x
                                                                                             x

   $23 final
   $23 final wage
             wage rate x 30
                  rate x 30 days).
                            days).

          38.
          38.     After performing
                  After performing these
                                   these calculations
                                         calculations for
                                                      for the
                                                          the 777 terminated employees,
                                                              777 terminated employees, II
   determined total
   determined total alleged
                    alleged Waiting
                            Waiting Time Penalties would
                                    Time Penalties would be
                                                         be $3,946,248.
                                                            $3,946,248.

                  v.
                  v.      Alleged Wage
                          Alleged Wage Statement
                                       Statement Penalties Owed
                                                 Penalties Owed

          39.
          39.     II was
                     was asked
                         asked by
                               by counsel
                                  counsel to
                                          to assume
                                             assume that
                                                    that every pay period
                                                         every pay period in
                                                                          in the
                                                                             the one
                                                                                 one year
                                                                                     year prior
                                                                                          prior to
                                                                                                to

   the filing
   the        of this
       filing of this matter
                      matter would
                             would be
                                   be assessed
                                      assessed an
                                               an Inaccurate Wage Statement
                                                  Inaccurate Wage           Penalty. According
                                                                  Statement Penalty. According to
                                                                                               to

   California Labor
   California Labor Code
                    Code §226(e),
                         §226(e), the
                                  the penalty
                                      penalty is
                                              is $50
                                                 $50 for
                                                     for the
                                                         the first violation and
                                                             first violation and $100
                                                                                 $100 for every
                                                                                      for every

   subsequent violation
   subsequent violation with
                        with aa total
                                total penalty
                                      penalty cap
                                              cap of
                                                  of $4,000.
                                                     $4,000.




                                                  –8–
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 10 of 31 Page ID
                                 #:335



        40.
        40.     II was
                   was able
                       able to
                            to identify 1,826 putative
                               identify 1,826 putative class
                                                       class members
                                                             members who
                                                                     who were
                                                                         were provided
                                                                              provided aa wage
                                                                                          wage

 statement from
 statement from January
                January 31, 2019 through
                        31, 2019 through April
                                         April 12,
                                               12, 2020.
                                                   2020. Those
                                                         Those employees were given
                                                               employees were given 84,095
                                                                                    84,095

 wage statements
 wage statements over
                 over that
                      that time.
                           time. II assigned
                                    assigned aa penalty
                                                penalty of
                                                        of $50 for the
                                                           $50 for the first pay period
                                                                       first pay period for
                                                                                        for each
                                                                                            each

 employee and
 employee and $100 for each
              $100 for each subsequent
                            subsequent pay
                                       pay period
                                           period and
                                                  and limited
                                                      limited each
                                                              each putative
                                                                   putative class
                                                                            class member's
                                                                                  member’s

 penalty to
 penalty to $4,000.
            $4,000. In total, II identified
                    In total,    identified 61,677 affected pay
                                            61,677 affected pay periods.
                                                                periods.

        41.
        41.     After performing
                After performing these
                                 these calculations
                                       calculations for
                                                    for each
                                                        each putative
                                                             putative class
                                                                      class member,
                                                                            member, II determined
                                                                                       determined

 total alleged
 total alleged Inaccurate
               Inaccurate Wage
                          Wage Statement Penalties would
                               Statement Penalties would be
                                                         be $6,016,350.
                                                            $6,016,350.

 V.
 V.     CONCLUSION
        CONCLUSION

        42.
        42.     After reviewing
                After reviewing the
                                the data
                                    data and
                                         and performing
                                             performing the
                                                        the calculations necessary to
                                                            calculations necessary to estimate
                                                                                      estimate the
                                                                                               the

 potential exposure
 potential          to Defendant
           exposure to Defendant for the alleged
                                 for the alleged claims
                                                 claims of
                                                        of missed
                                                           missed meal
                                                                  meal periods,
                                                                       periods, missed
                                                                                missed rest
                                                                                       rest

 breaks, unpaid
 breaks, unpaid overtime,
                overtime, failure to pay
                          failure to pay all
                                         all wages
                                             wages owed
                                                   owed at
                                                        at termination,
                                                           termination, and
                                                                        and failure
                                                                            failure to
                                                                                    to provide
                                                                                       provide

 accurate wage
 accurate wage statements
               statements using
                          using actual
                                actual payroll
                                       payroll and
                                               and time
                                                   time data
                                                        data for
                                                             for the
                                                                 the putative
                                                                     putative class
                                                                              class members
                                                                                    members and
                                                                                            and aa

 conservative set
 conservative set of
                  of assumptions
                     assumptions regarding
                                 regarding violation
                                           violation rates,
                                                     rates, II reached
                                                               reached the
                                                                       the following
                                                                           following conclusions:
                                                                                     conclusions:

        43.
        43.     Within the
                Within the four-year statute of
                           four-year statute of limitations, covering the
                                                limitations, covering the period,
                                                                          period, January 31, 2016
                                                                                  January 31, 2016

 to April
 to April 22,
          22, 2020
              2020 (the
                   (the final
                        final date
                              date for
                                   for which
                                       which II was
                                                was provided
                                                    provided data),
                                                             data), II identified
                                                                       identified 2,574
                                                                                  2,574 putative
                                                                                        putative class
                                                                                                 class

 members who
 members who worked
             worked 248,384
                    248,384 weekly
                            weekly pay
                                   pay periods.
                                       periods.

        44.
        44.     Within the
                Within the one-year
                           one-year statute
                                    statute of
                                            of limitations, covering the
                                               limitations, covering the period,
                                                                         period, January 31, 2019
                                                                                 January 31, 2019

 to April
 to April 22,
          22, 2020,
              2020, II identified 1,826 putative
                       identified 1,826 putative class
                                                 class members
                                                       members who
                                                               who worked
                                                                   worked 84,095 weekly pay
                                                                          84,095 weekly pay

 periods.
 periods.

        45.
        45.     Within the
                Within the three-year
                           three-year statute
                                      statute of
                                              of limitations,
                                                 limitations, covering
                                                              covering the
                                                                       the period,
                                                                           period, January
                                                                                   January 31, 2017
                                                                                           31, 2017

 to April
 to April 22,
          22, 2020,
              2020, II identified
                       identified 777 putative class
                                  777 putative       members who
                                               class members who separated
                                                                 separated employment
                                                                           employment from
                                                                                      from

 Defendant.
 Defendant.

        46.
        46.     Based on
                Based on the
                         the underlying
                             underlying data
                                        data II estimated
                                                estimated total
                                                          total exposure
                                                                exposure in
                                                                         in the
                                                                            the following
                                                                                following amounts:
                                                                                          amounts:




                                                 –9–
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 11 of 31 Page ID
                                 #:336




                                     ZAMORA ET AL v. PENSKE
                              SUMMARY OF ESTIMATED EXPOSURE

                                 JANUARY 31, 2016 — APRIL 22, 2020
                                 Claim Alleged                 Estimated Exposure
                      Missed Meal Period                                  $2,718,313
                      Missed Rest Period                                  $2,751,122
                      Unpaid Overtime                                     $2,057,665
                      Failure to Compensate at Termination                $3,946,248
                      Inaccurate Wage Statements                          $6,016,350
                      Total                                              $17,489,699




          My analyses, observations and opinions contained in this declaration are based upon

   information available to date. I reserve the right to supplement and/or revise my opinion and this
   declaration in response to any further information provided by the parties and/or in light of

   additional documents or testimony, which may be brought to my attention after the date of my
   signature below.
          I declare under the penalty of perjury under the laws of the State of California that the
   foregoing is true and correct.

          Executed this twenty-sixth day of April, 2020 in Torrance, California.


                                                                            /Zoc,/(_


                                                     oseph A. Krock, Ph.D.
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 12 of 31 Page ID
                                 #:337




                          Exhibit A




                                                                  EXHIBIT A
                                                                  EXHIBIT A
                                                                  PAGE 11
                                                                  PAGE  11
   Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 13 of 31 Page ID
                                    #:338
    the

    Claro
      groupesolye
             •               Nith clarity




Joseph A.
Joseph A. Krock,
          Krock, Ph.D.
                  Ph.D.                         Krock Is
                                            Dr. Krodc  is a Managing Director with       The Claro
                                                                                   with The    Claro Group
                                                                                                     Group and
                                                                                                            and heads
                                                                                                                 heads the
                                                                                                                        the Economic Consulting
Managing Director
Managing Director                           Practice. He
                                            Practice. He isis among
                                                              among thethe country's
                                                                            country’s leading
                                                                                       leading experts
                                                                                                experts In
                                                                                                         in wage
                                                                                                            wage and
                                                                                                                  and hour
                                                                                                                      hour class
                                                                                                                            class action
                                                                                                                                   action litigation
                                                                                                                                          litigation
                                            and has
                                            and  has been     retained by
                                                      been retained           numerous clients
                                                                         by numerous       clients In
                                                                                                   in nationwide
                                                                                                       nationwide class
                                                                                                                   class and
                                                                                                                          and collective
                                                                                                                               collective actions.
                                                                                                                                            actions.
                                            Additionally, he
                                            Additionally,  he provides     consulting and
                                                                provides consulting     and expert
                                                                                              expert witness
                                                                                                      witless testimony    services for
                                                                                                               testimony services    for antitrust,
                                                                                                                                         antitrust,
                                            consumer class
                                            consumer    class action,
                                                               action, breach
                                                                        breach of
                                                                                of contract,
                                                                                   contract, and complex commerdal
                                                                                                             commercial litigation matters. Dr.
The Claro
The   Claro Group,
              Group, LLC
                      LLC                   Krock provides
                                            Krock             economic andand statistical
                                                                               statistical analyses,
                                                                                           analyses, including  econometrics, risk
                                                                                                      including econometrics,   risk analysis,
                                                                                                                                     analysis, and
                                                                                                                                                and
                                                   provides economic
350 South Grand Avenue
Suite 2350                                            and survey design.
                                            sampling and
                90071
Los Angeles, CA 90071
                                            As an
                                            As   an expert
                                                     expert economic
                                                               economic andand statistical witness,
                                                                                           witness, Dr.
                                                                                                      Dr. Krock
                                                                                                           Krock has
                                                                                                                  has provided
                                                                                                                       provided written    and oral
                                                                                                                                  written and   oral
Tel 213-784-3079                            testimony in
                                            testimony          matters pending
                                                          in matters      pending before
                                                                                   before the
                                                                                           the U.S.
                                                                                                U.S. District
                                                                                                       District Courts
                                                                                                                Courts in   California, District
                                                                                                                         in California,  District of
                                                                                                                                                  of
Cell 310-213-7776                                         Illinois, Minnesota,
                                            Columbia, Illinois,      Minnesota, Nevada,
                                                                                  Nevada, New
                                                                                            New Jersey,
                                                                                                  Jersey, New    York, Oregon,
                                                                                                            New York,    Oregon, and
                                                                                                                                   and Texas,
                                                                                                                                        Texas, the
                                                                                                                                                 the
Fax 213-229-9014                            Superior Court
                                            Superior    Court of of the
                                                                    the State
                                                                         State of
                                                                               of California,
                                                                                  California, the
                                                                                              the Circuit
                                                                                                   Circuit Court
                                                                                                           Court of
                                                                                                                  of Horida,
                                                                                                                     Florida, the  Circuit Court
                                                                                                                               the Circuit Court of
                                                                                                                                                  of
jkrock@theclarogroup.com
jkrock@theciarogroup.com                    Illinois, the
                                            Illinois, the Civil District
                                                                 District Court
                                                                          Court of
                                                                                of Louisiana,
                                                                                   Louisiana, and
                                                                                              and Circuit
                                                                                                   Circuit Court
                                                                                                           Court of
                                                                                                                  of Wisconsin, as well as Federal
                                            Multi-District Litigation
                                            Multi-District    Litigation matters.   He also
                                                                          matters. He   also participates
                                                                                              participates in
                                                                                                            in private
                                                                                                               private arbitration
                                                                                                                        arbitration and
                                                                                                                                    and mediation
                                                                                                                                         mediation
                                            matters, and
                                            matters,    and assists
                                                              assists clients
                                                                      clients with
                                                                              with corporate
                                                                                   corporate decision-making.
                                                                                              decision-making.
EDUCATION
Ph.D., Economics
   University of Chicago                    In his
                                            In his wage  and hour
                                                    wage and hour practice,
                                                                   practice, Dr.
                                                                             Dr. Krock
                                                                                 Krock regularly
                                                                                          regularly provides
                                                                                                    provides economic
                                                                                                             economic examination
                                                                                                                          examination including
                                                                                                                                        including
                                            the  review and
                                            the review   and evaluation
                                                             evaluation ofof employment
                                                                             employment data data and
                                                                                                   and estimates
                                                                                                        estimates on
                                                                                                                   on liability
                                                                                                                        liability exposure.
                                                                                                                                   exposure. HeHe
M.A., Economics
MA,                                         designs,  executes, and
                                            designs, executes,  and analyzes
                                                                    analyzes samples
                                                                               samples and
                                                                                         and surveys;
                                                                                              surveys; reviews,
                                                                                                       reviews, verifies,
                                                                                                                 verifies, and
                                                                                                                             and tabulates
                                                                                                                                 tabulates daims
                                                                                                                                           claims
   University of Chicago                    information;  and provides
                                            information; and             expert testimony.
                                                               provides expert   testimony. Additionally,
                                                                                                Additionally, Dr. Krock
                                                                                                                  Krock provides
                                                                                                                            provides support
                                                                                                                                      support for
                                            labor and
                                            labor  and employment
                                                       employment class
                                                                    class action
                                                                           action litigation
                                                                                  litigation and
                                                                                             and general
                                                                                                  general commercial
                                                                                                          commercial litigation
                                                                                                                         litigation by
                                                                                                                                    by collecting,
                                                                                                                                       collecting,
B.A., Economics-Mathematics
BA,                                                     and analyzing
                                            managing, and   analyzing complex
                                                                       complex data.
                                                                                 data.
   University of California, Santa
   Barbara, with Honors                     A recognized
                                              recognized expert in in sports
                                                                      sports economics, Dr. Krock
                                                                                              Krock conducts
                                                                                                     conducts extensive investigations
                                                                                                                           investigations of
                                                                                                                                           of the
                                                                                                                                              the
                                            factors that
                                            factors that determine
                                                          determine stadium
                                                                      stadium values   in various
                                                                                values in         sports, along
                                                                                          various sports,  along with  related issues
                                                                                                                  with related  issues affecting
                                            the overall
                                            the overall value
                                                        value of
                                                               of sports
                                                                  sports franchises.
                                                                         franchises. His
                                                                                      His doctoral
                                                                                          doctoral thesis
                                                                                                    thesis analyzed
                                                                                                           analyzed factors
                                                                                                                     factors that
                                                                                                                              that influence
                                                                                                                                   influence the
                                                                                                                                              the
                                            prices of public
                                            prices of public golf
                                                             golf services
                                                                  services in
                                                                           in the
                                                                              the Chicago
                                                                                  Chicago area.
                                                                                           area. His
                                                                                                  His work
                                                                                                      work has  provided valuable
                                                                                                            has provided  valuable information
                                                                                                                                     information
                                            for                      course pricing, quality, difficulty, location
                                            for determining golf course                                    location decisions,
                                                                                                                     decisions, and
                                                                                                                                 and consumer
                                                                                                                                       consumer
                                            valuation  of golf
                                            valuation of  golf services.
                                                               services.

                                                                 Claro Group,
                                            Prior to joining The Claro Group, Dr. Krodc
                                                                                  Krock held senior positions    Micronomics, Inc
                                                                                                    positions at Micronomics, Inc. and
                                                                                                                                   and
                                            Deloitte &
                                            Deloitte & Touche.
                                                        Touche.

                                            Fields of
                                            Fields of Concentration
                                                      Concentration
                                            •   Labor and
                                                 Labor  and Employment,
                                                              Employment, Antitrust,
                                                                          Antitrust, Damages
                                                                                     Damages Calculation,
                                                                                                 Calculation, Econometrics,
                                                                                                              Econometrics, Statistical
                                                 Analysis, Surveys
                                                 Analysis, Surveys and
                                                                   and Sampling,
                                                                       Sampling, Valuation,
                                                                                 Valuation, Risk
                                                                                            Risk Analysis,
                                                                                                 Analysis, Complex
                                                                                                            Complex Data
                                                                                                                    Data Management
                                                                                                                         Management
                                                 and Analysis
                                                 and Analysis
                                            Selected Consulting Experience
                                            Selected            Experience
                                                 Class and
                                                 Class and Collective
                                                           Collective Actions
                                                                      Actions
                                            •                      and expert
                                                 Provided analysis and   expert testimony     regarding the
                                                                                 testimony regarding    the economic and
                                                                                                                     and statistical
                                                 appropriateness of
                                                 appropriateness of proposed class action
                                                                    proposed class action trial
                                                                                          trial plans.
                                                                                                plans.
                                            •   Prepared evaluations
                                                 Prepared evaluations of
                                                                      of random
                                                                         random sample
                                                                                sample survey
                                                                                       survey plans.
                                                                                              plans.
                                            •   Executed random
                                                 Executed random sample
                                                                 sample surveys
                                                                        surveys regarding
                                                                                regarding damages
                                                                                          damages calculations.
                                                                                                  calculations.
                                            •   Performed post-trial
                                                 Performed            damages calculations,
                                                           post-trial damages calculations, including processing, reporting,
                                                                                            including processing,            and advising
                                                                                                                  reporting, and
                                                 on claims-made
                                                 on claims-made damages.
                                                                 damages.
                                            •   Evaluated economic
                                                 Evaluated  economic exposure
                                                                      exposure associated
                                                                                associated with
                                                                                           with putative
                                                                                                putative class
                                                                                                         class claims
                                                                                                               claims for
                                                                                                                      for numerous
                                                                                                                          numerous clients
                                                                                                                                   clients
                                                 across aa wide
                                                 across         range of
                                                           wide range of industries.
                                                                         industries.




JOSEPH A.A. KROCK,
            KROCK, Ph.D.
                   Ph.D.
April 2020
April 2020                                                                                                                        Page 1 of
                                                                                                                                  Page 1 of 17
                                                                                                                                            17
                                                                                                                             EXHIBIT A
                                                                                                                             EXHIBIT A
                                                                                                                             PAGE 12
                                                                                                                             PAGE  12
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 14 of 31 Page ID
                                   #:339




                                Economic Damages/Lost
                                Economic Damages/Lost Profits
                                                      Profits
                           •   Commercial Litigation
                                Commercial    Litigation -- Calculated
                                                            Calculated lost
                                                                       lost profits and economic
                                                                            profits and            damages on
                                                                                        economic damages     on behalf
                                                                                                                 behalf of
                                                                                                                        of
                                plaintiffs  and defendants
                                plaintiffs and    defendants inin connection
                                                                   connection with
                                                                               with contract
                                                                                     contract disputes,   fraud, business
                                                                                               disputes, fraud,   business
                                interruption, and
                                interruption,  and other
                                                     other causes
                                                            causes of
                                                                    of action.
                                                                       action. Addressed
                                                                                Addressed lost
                                                                                           lost sales, incremental costs,
                                                                                                sales, incremental  costs,
                                capacity,  and mitigation.
                                capacity, and  mitigation.
                           •   Breach of
                                Breach   of Contract/Non-Compete
                                            Contract/Non-Compete — – Performed
                                                                     Performed damages calculation for
                                                                               damages calculation for alleged
                                                                                                       alleged breach
                                                                                                                breach
                                of contract
                                of  contract claims  associated with
                                              claims associated with non-compete
                                                                     non-compete covenant, including lost
                                                                                 covenant, including  lost profits and
                                                                                                           profits and
                                tortious interference
                                tortious  interference aspects.
                                                       aspects.
                           •   Real Estate
                                Real Estate -- Valued
                                               Valued real
                                                      real estate
                                                           estate and
                                                                  and other
                                                                      other assets
                                                                            assets lost
                                                                                   lost as
                                                                                        as aa result
                                                                                              result of
                                                                                                     of wrongful
                                                                                                        wrongful conduct.
                                                                                                                 conduct.
                           •   Wrongful Death
                                Wrongful Death -- Calculated
                                                  Calculated lost
                                                             lost wages
                                                                  wages and
                                                                        and benefits
                                                                            benefits in
                                                                                     in connection
                                                                                        connection with
                                                                                                   with wrongful
                                                                                                        wrongful death
                                                                                                                 death
                                and personal
                                and          injury matters.
                                    personal injury matters.
                           •   Determined lost
                                Determined   lost sales
                                                  sales and
                                                        and lost
                                                            lost profits as a
                                                                 profits as a result
                                                                              result of
                                                                                     of alleged
                                                                                        alleged wrongful
                                                                                                wrongful conduct
                                                                                                         conduct and
                                                                                                                 and breach
                                                                                                                     breach
                                of contract.
                                of contract.
                                Econometrics
                                Econometrics
                           •   Antitrust -- Performed
                                Antitrust    Performed econometric
                                                           econometric analysis
                                                                       analysis of
                                                                                 of antitrust
                                                                                     antitrust pass-through
                                                                                               pass-through damages
                                                                                                            damages in
                                                                                                                    in
                                connection with
                                connection   with indirect
                                                  indirect purchaser antitrust matter.
                                                           purchaser antitrust matter.
                           •   Labor Class
                                Labor Class Actions
                                            Actions -- Analyzed
                                                       Analyzed differences among groups
                                                                differences among         of potential
                                                                                   groups of            class members
                                                                                             potential class  members in
                                                                                                                      in
                                labor and
                                labor and employment
                                          employment matters
                                                        matters using
                                                                using econometric
                                                                       econometric and
                                                                                   and statistical
                                                                                       statistical techniques.
                                                                                                   techniques.
                           •   Pharmaceutical Industry
                                Pharmaceutical Industry -- Estimated
                                                           Estimated own- and cross-price
                                                                     own- and             elasticity of
                                                                              cross-price elasticity of demand
                                                                                                        demand for
                                                                                                               for
                                pharmaceuticals.
                                pharmaceuticals.
                           •   Discrimination -- Reviewed
                                Discrimination    Reviewed data
                                                             data and
                                                                   and prepared   an econometric
                                                                        prepared an  econometric analysis
                                                                                                  analysis of
                                                                                                           of government
                                                                                                              government
                                agricultural lending
                                agricultural lending practices
                                                     practices for
                                                               for a lending discrimination
                                                                   a lending                matter.
                                                                             discrimination matter.
                           •   Employed event
                                Employed   event study
                                                 study methodology
                                                        methodology inin connection
                                                                         connection with
                                                                                    with securities fraud, intellectual
                                                                                         securities fraud, intellectual
                                property, and
                                property, and breach
                                              breach of
                                                     of contract matters.
                                                        contract matters.
                           •   Prepared and
                                Prepared and evaluated
                                              evaluated revenue
                                                         revenue and
                                                                  and earnings
                                                                        earnings forecasts
                                                                                 forecasts on
                                                                                           on behalf of plaintiffs
                                                                                              behalf of            and
                                                                                                        plaintiffs and
                                defendants involved in
                                defendants involved in commercial
                                                       commercial litigation.
                                                                  litigation.
                           •   Assisted clients
                                Assisted         with survey
                                         clients with survey design,
                                                             design, sampling, and hypothesis
                                                                     sampling, and hypothesis testing.
                                                                                              testing.
                                Labor and
                                Labor and Employment
                                          Employment
                           •   Retained as
                                Retained as economic
                                            economic and
                                                     and statistical
                                                         statistical expert
                                                                     expert for
                                                                            for state
                                                                                state and
                                                                                      and federal
                                                                                          federal labor
                                                                                                  labor and
                                                                                                        and employment
                                                                                                            employment
                                cases.
                                cases.
                           •   Developed and
                                Developed  and implemented
                                                implemented sampling
                                                            sampling strategies
                                                                     strategies for
                                                                                for large
                                                                                    large state
                                                                                          state and
                                                                                                and federal
                                                                                                    federal wage and
                                                                                                            wage and
                                hour class
                                hour       actions.
                                     class actions.
                           •   Assisted counsel
                                Assisted counsel in
                                                 in creating
                                                    creating interview
                                                             interview and
                                                                       and deposition
                                                                           deposition scripts
                                                                                      scripts regarding
                                                                                              regarding labor
                                                                                                        labor and
                                                                                                              and
                                employment issues.
                                employment  issues.
                           •   Managed large
                                Managed  large employment-related
                                                employment-related databases
                                                                     databases and
                                                                               and determined  class eligibility
                                                                                    determined class eligibility for
                                                                                                                 for
                                numerous state
                                numerous state and
                                               and federal
                                                   federal labor
                                                           labor and
                                                                 and employment
                                                                     employment class
                                                                                class actions.
                                                                                      actions.
                           •   Performed statistical
                                Performed statistical and
                                                      and econometric
                                                          econometric analyses
                                                                      analyses related
                                                                               related to
                                                                                       to labor
                                                                                          labor and
                                                                                                and employment
                                                                                                    employment issues.
                                                                                                               issues.
                           •   Assessed past
                                Assessed past and
                                               and ongoing
                                                   ongoing exposure
                                                           exposure regarding
                                                                     regarding potential
                                                                               potential wage
                                                                                         wage and
                                                                                              and hour
                                                                                                  hour issues
                                                                                                       issues to
                                                                                                              to assist
                                                                                                                 assist
                                executives in
                                executives in corporate
                                              corporate decision-making.
                                                        decision-making.
                                Consumer Class
                                Consumer Class Action
                                               Action
                           •   Evaluated appropriateness
                                Evaluated appropriateness of
                                                          of class
                                                             class treatment
                                                                   treatment for
                                                                             for large
                                                                                 large consumer
                                                                                       consumer class action
                                                                                                class action
                           •   Analyzed and
                                Analyzed and rebutted
                                             rebutted plaintiffs’
                                                      plaintiffs' class-wide damages model
                                                                  class-wide damages model for
                                                                                           for alleged
                                                                                               alleged false
                                                                                                       false advertising
                                                                                                             advertising
                                claims
                                claims


JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                Page 2
                                                                                                          Page 2 of
                                                                                                                 of 17
                                                                                                                    17


                                                                                                     EXHIBIT A
                                                                                                     EXHIBIT A
                                                                                                     PAGE 13
                                                                                                     PAGE  13
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 15 of 31 Page ID
                                   #:340




                                Valuation
                                Valuation
                           •   Sports -- Developed
                                Sports    Developed model
                                                    model for
                                                           for valuing
                                                               valuing NFL
                                                                       NFL franchises
                                                                            franchises and
                                                                                       and studied impact of
                                                                                           studied impact of stadium
                                                                                                             stadium
                                construction and naming
                                construction and naming rights
                                                        rights on
                                                               on franchise
                                                                  franchise value.
                                                                            value.
                           •   Insolvency -- Analyzed
                                Insolvency    Analyzed value of a
                                                       value of a proposed
                                                                  proposed reorganized
                                                                           reorganized entity
                                                                                       entity seeking
                                                                                              seeking to
                                                                                                      to emerge
                                                                                                         emerge from
                                                                                                                from
                                Chapter 11
                                Chapter 11 bankruptcy.
                                            bankruptcy.
                           •   Determined actual
                                Determined actual and
                                                  and but-for
                                                       but-for market
                                                               market capitalization
                                                                      capitalization in
                                                                                     in connection
                                                                                        connection with
                                                                                                   with wrongful
                                                                                                        wrongful conduct
                                                                                                                 conduct
                                and breach
                                and        of contract
                                    breach of contract matters.
                                                       matters.
                           •   Performed option
                                Performed   option valuation
                                                   valuation calculations
                                                             calculations in
                                                                          in connection
                                                                             connection with wrongful conduct
                                                                                        with wrongful         and breach
                                                                                                      conduct and breach
                                of contract
                                of contract matters.
                                            matters.
                           •   Valued commercial
                                Valued            real estate
                                       commercial real estate in
                                                              in connection
                                                                 connection with
                                                                            with wrongful conduct matters.
                                                                                 wrongful conduct matters.
                                Antitrust
                                Antitrust
                           •   Prepared econometric
                                Prepared  econometric analyses
                                                      analyses in
                                                               in direct
                                                                  direct purchaser and indirect
                                                                         purchaser and indirect purchaser
                                                                                                purchaser price fixing
                                                                                                          price fixing
                                antitrust matters.
                                antitrust matters.
                           •   Conducted studies
                                Conducted    studies of
                                                     of market
                                                        market definition,
                                                               definition, below-cost
                                                                           below-cost pricing, price discrimination,
                                                                                      pricing, price discrimination, and
                                                                                                                     and
                                economic damages
                                economic    damages onon behalf
                                                         behalf of
                                                                 of plaintiffs
                                                                     plaintiffs and
                                                                                and defendants  involved with
                                                                                    defendants involved         antitrust
                                                                                                           with antitrust
                                litigation.
                                litigation.
                                Risk Analysis
                                Risk Analysis
                           •   Assisted law
                                Assisted   law firms,
                                                firms, corporate
                                                       corporate legal
                                                                 legal departments,
                                                                       departments, andand mediators
                                                                                           mediators with
                                                                                                     with assessments
                                                                                                          assessments of
                                                                                                                      of
                                litigation risk
                                litigation risk and
                                                and the
                                                    the expected
                                                        expected value
                                                                  value of
                                                                        of litigation.
                                                                           litigation.
                           •   Analyzed risk
                                Analyzed  risk associated
                                               associated with
                                                          with litigation
                                                               litigation versus
                                                                          versus settlement
                                                                                 settlement in
                                                                                            in insurance
                                                                                               insurance claim
                                                                                                         claim disputes
                                                                                                               disputes on
                                                                                                                        on
                                behalf of
                                behalf of insurers
                                          insurers and
                                                   and insured
                                                        insured parties.
                                                                 parties.
                                Healthcare
                                Healthcare
                           •   Performed billing
                                Performed           review for
                                            billing review for aa regional
                                                                  regional hospital
                                                                           hospital to
                                                                                    to assess
                                                                                       assess potential exposure for
                                                                                              potential exposure for Medicare
                                                                                                                     Medicare
                                billing non-compliance
                                billing non-compliance issues.
                                                         issues.
                           •   Built comprehensive
                                Built comprehensive Medicare
                                                        Medicare billing  database to
                                                                  billing database   to assist
                                                                                         assist a
                                                                                                a client
                                                                                                  client in
                                                                                                          in the
                                                                                                              the re-pricing
                                                                                                                  re-pricing of
                                                                                                                             of
                                Medicare billings
                                Medicare           for services
                                          billings for services provided
                                                                provided to
                                                                          to correct
                                                                             correct for
                                                                                      for reimbursement
                                                                                          reimbursement rates
                                                                                                            rates under
                                                                                                                  under OPPS,
                                                                                                                         OPPS,
                                APC, and
                                APC,  and the
                                          the Physician
                                                Physician Fee
                                                          Fee Schedule,
                                                              Schedule, which
                                                                          which were
                                                                                were incorrectly
                                                                                       incorrectly billed
                                                                                                   billed
                           •   Created and
                                Created and analyzed
                                            analyzed comprehensive
                                                      comprehensive payroll
                                                                       payroll and
                                                                               and timekeeping
                                                                                    timekeeping database for multi-facility
                                                                                                database for multi-facility
                                health system
                                health system to
                                              to assist
                                                 assist with
                                                        with class
                                                             class certification
                                                                   certification issues
                                                                                 issues


                           TESTIMONY/EXPERT REPORTS/MEDIATION
                           TESTIMONY/EXPERT REPORTS/MEDIATION
                           1.
                           1.    Pamela Rubin-Knudsen,
                                 Pamela  Rubin-Knudsen, et et al.,
                                                              al., v.
                                                                   v. Arthur
                                                                      Arthur J.
                                                                             J. Gallagher
                                                                                Gallagher &
                                                                                          & Co.
                                                                                            Co.
                                 U.S. District
                                 U.S. District Court,
                                               Court, Central
                                                      Central District
                                                              District of
                                                                       of California
                                                                          California
                                 Case No.
                                 Case No. 2:18-cv-6227
                                           2:18-cv-6227
                                 Wage &
                                 Wage  & Hour
                                          Hour
                                 Report
                                 Report

                           2.
                           2.    Kristal Nucci,
                                 Kristal Nucci, et
                                                et al.,
                                                   al., v.
                                                        v. Rite
                                                           Rite Aid
                                                                Aid Corp.,
                                                                    Corp., et
                                                                            et al.
                                                                               al.
                                 U.S. District
                                 U.S. District Court,
                                               Court, Central
                                                       Central District
                                                                District of
                                                                         of California
                                                                            California
                                 Case No.
                                 Case  No. 19-cv-01434
                                            19-cv-01434
                                 Wage &
                                 Wage    & Hour
                                           Hour
                                 Report
                                 Report




JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                    Page 3
                                                                                                              Page 3 of
                                                                                                                     of 17
                                                                                                                        17


                                                                                                        EXHIBIT A
                                                                                                        EXHIBIT A
                                                                                                        PAGE 14
                                                                                                        PAGE  14
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 16 of 31 Page ID
                                   #:341




                           3.
                           3.   Rina Acosta,
                                Rina Acosta, et
                                             et al.,
                                                al., v.
                                                     v. Remington
                                                        Remington Lodging
                                                                   Lodging &
                                                                           & Hospitality,
                                                                              Hospitality, LLC
                                                                                           LLC
                                Superior Court
                                Superior Court of
                                                of California,
                                                   California, County
                                                               County of
                                                                      of Contra
                                                                         Contra Costa
                                                                                Costa
                                Case No.
                                Case No. 016-02404
                                          016-02404
                                Wage &
                                Wage  & Hour
                                         Hour
                                Report
                                Report

                           4.
                           4.   Jasmine Estrada,
                                Jasmine  Estrada, v.
                                                   v. Paletz
                                                      Paletz and
                                                             and Agatstein
                                                                 Agatstein Urology
                                                                           Urology Medical
                                                                                   Medical Group,
                                                                                           Group, Inc.
                                                                                                  Inc.
                                Superior Court
                                Superior Court of
                                                of California,
                                                   California, County
                                                               County of
                                                                      of Los
                                                                         Los Angeles
                                                                             Angeles
                                Case No.
                                Case  No. 18STCV03003
                                          18STCV03003
                                Discrimination, Wage
                                Discrimination, Wage &  & Hour
                                                          Hour
                                Report
                                Report

                           5.
                           5.   Mark Brewer,
                                Mark  Brewer, v.
                                               v. Ecolab,
                                                  Ecolab, Inc.
                                                          Inc.
                                American Arbitration
                                American   Arbitration Association
                                                       Association
                                Case No.
                                Case  No. 01-19-0000-1056
                                           01-19-0000-1056
                                Wage &
                                Wage   & Hour
                                          Hour
                                Arbitration, Report
                                Arbitration, Report

                           6.
                           6.   Morgena Carter
                                Morgena   Carter and
                                                 and Cornelia
                                                      Cornelia Brandon,
                                                               Brandon, v.    Telecare Corp.
                                                                          v. Telecare  Corp.
                                U.S. District
                                U.S. District Court,
                                              Court, Central
                                                     Central District
                                                             District of
                                                                      of California
                                                                         California
                                Case No.
                                Case No. 2:18-cv-10748
                                          2:18-cv-10748
                                Wrongful Termination,
                                Wrongful   Termination, Discrimination
                                                        Discrimination
                                Deposition, Report
                                Deposition,   Report

                           7.
                           7.   Stephen Craig,
                                Stephen   Craig, v.
                                                 v. Ecolab,
                                                    Ecolab, Inc.
                                                            Inc.
                                American Arbitration
                                American   Arbitration Association
                                                       Association
                                Case No.
                                Case  No. 01-19-0000-1058
                                           01-19-0000-1058
                                Wage &
                                Wage   & Hour
                                          Hour
                                Arbitration, Report
                                Arbitration, Report

                           8.
                           8.   Maria Vecchio,
                                Maria Vecchio, etet al.,
                                                    al., v.
                                                         v. Quest
                                                            Quest Diagnostics
                                                                  Diagnostics Inc.,
                                                                              Inc., et
                                                                                    et al.
                                                                                       al.
                                U.S. District
                                U.S. District Court,
                                              Court, Southern
                                                      Southern District
                                                                District of
                                                                         of New
                                                                            New York
                                                                                York
                                Case No.
                                Case No. 1:16-cv-05165
                                          1:16-cv-05165
                                Wage &
                                Wage  & Hour
                                         Hour
                                Deposition, Report
                                Deposition,   Report

                           9.
                           9.   Lloyd T.
                                Lloyd T. Briggs
                                         Briggs III,
                                                III, et
                                                     et al.,
                                                        al., v.
                                                             v. OS
                                                                OS Restaurants
                                                                    Restaurants Services,
                                                                                  Services, LLC,
                                                                                            LLC, et
                                                                                                 et al.
                                                                                                    al.
                                U.S. District
                                U.S. District Court,
                                              Court, Central
                                                     Central District
                                                              District of
                                                                       of California
                                                                          California
                                Case No.
                                Case  No. 2:18-cv-08457-JAK-AFM
                                          2:18-cv-08457-JAK-AFM
                                Wage &
                                Wage   & Hour
                                         Hour
                                Report
                                Report

                           10. Elizabeth Khaled,
                           10. Elizabeth Khaled, v.
                                                  v. Library
                                                     Library Systems
                                                             Systems &
                                                                     & Services,
                                                                        Services, LLC
                                                                                  LLC
                               Superior Court
                               Superior  Court of
                                               of California,
                                                  California, County
                                                              County of
                                                                     of Riverside
                                                                        Riverside
                               Case No.
                               Case  No. RIC1903238
                                         RIC1903238
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report

                           11. Eduardo
                           11. Eduardo Chavez,
                                        Chavez, v.
                                                 v. Smurfit
                                                     Smurfit Kappa
                                                             Kappa North
                                                                     North America
                                                                            America LLC
                                                                                    LLC
                               U.S. District
                               U.S. District Court,
                                             Court, Central
                                                    Central District
                                                            District of
                                                                     of California
                                                                        California
                               Case No.
                               Case No. 2:18-cv-05106
                                         2:18-cv-05106
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report



JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                  Page 4
                                                                                                            Page 4 of
                                                                                                                   of 17
                                                                                                                      17


                                                                                                          EXHIBIT A
                                                                                                          EXHIBIT A
                                                                                                          PAGE 15
                                                                                                          PAGE  15
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 17 of 31 Page ID
                                   #:342




                           12. William Sario,
                           12. William  Sario, v.
                                               v. California
                                                  California Rail
                                                             Rail Builders,
                                                                  Builders, LLC,
                                                                            LLC, et
                                                                                 et al.
                                                                                    al.
                               Superior Court
                               Superior  Court of
                                                of California,
                                                   California, County
                                                               County of
                                                                       of Los
                                                                          Los Angeles
                                                                              Angeles
                               Case No.
                               Case   No. BC679635
                                          BC679635
                               Wrongful Termination
                               Wrongful   Termination
                               Trial, Deposition
                               Trial, Deposition

                           13. Robert Bankwitz,
                           13. Robert  Bankwitz, v.
                                                  v. Ecolab,
                                                     Ecolab, Inc.
                                                             Inc.
                               American Arbitration
                               American   Arbitration Association
                                                      Association
                               Case No.
                               Case  No. 01-18-0003-2812
                                          01-18-0003-2812
                               Wage &
                               Wage   & Hour
                                         Hour
                               Arbitration, Report
                               Arbitration, Report

                           14. Matthew
                           14. Matthew Bruers,
                                         Bruers, v.
                                                 v. Flowers
                                                    Flowers Foods,
                                                             Foods, Inc.,
                                                                     Inc., et
                                                                           et al.
                                                                              al.
                               U.S. District
                               U.S. District Court,
                                             Court, Central
                                                    Central District
                                                            District of
                                                                     of California
                                                                        California
                               Case No.
                               Case No. 18-cv-01442-JLS-ADS
                                         18-cv-01442-JLS-ADS
                               Wage &
                               Wage  & Hour
                                        Hour
                               Deposition, Report
                               Deposition,   Report


                           15. William Jacobo,
                           15. William  Jacobo, v.
                                                 v. Ecolab,
                                                    Ecolab, Inc.
                                                            Inc.
                               American Arbitration
                               American   Arbitration Asssociation
                                                      Asssociation
                               Case No.
                               Case  No. 01-18-0003-2797
                                          01-18-0003-2797
                               Wage &
                               Wage   & Hour
                                         Hour
                               Arbitration, Deposition,
                               Arbitration, Deposition, Report
                                                         Report

                           16. Todd Bedingfield,
                           16. Todd  Bedingfield, Jack
                                                  Jack Hall,
                                                       Hall, v.
                                                             v. American
                                                                American International
                                                                            International Group,
                                                                                          Group, Inc.
                                                                                                 Inc.
                               U.S. District
                               U.S. District Court,
                                             Court, Central
                                                    Central District
                                                            District of
                                                                     of California
                                                                        California
                               Case No.
                               Case No. 2:18-cv-04249-DSF-AFM
                                         2:18-cv-04249-DSF-AFM
                               Wrongful Termination,
                               Wrongful   Termination, Age
                                                       Age Discrimination
                                                            Discrimination
                               Report
                               Report

                           17. Farah,
                           17. Farah, et
                                      et al.,
                                         al., v.
                                              v. Claim
                                                 Claim Jumper
                                                        Jumper Restaurants,
                                                                Restaurants, Inc.,
                                                                             Inc., et
                                                                                   et al.
                                                                                      al.
                               Superior Court
                               Superior Court ofof California,
                                                   California, County
                                                               County of
                                                                      of Los
                                                                         Los Angeles
                                                                             Angeles
                               Case No.
                               Case No. BC583679
                                         BC583679
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           18. United States
                           18. United States ofof America
                                                  America and
                                                          and State
                                                              State of
                                                                     of New
                                                                        New York,
                                                                            York, ex rel. Edward
                                                                                  exreL   Edward Lacey,
                                                                                                 Lacey, v.
                                                                                                        v. Visiting
                                                                                                           Visiting Nurse
                                                                                                                    Nurse
                               Service of
                               Service of New
                                           New York
                                                 York
                               U.S. District
                               U.S. District Court,
                                             Court, Southern
                                                    Southern District
                                                              District of
                                                                       of New
                                                                          New York
                                                                              York
                               Case No.
                               Case  No. 14-cv-5739
                                         14-cv-5739
                               False Claims
                               False Claims Act
                                              Act
                               Deposition, Report
                               Deposition,   Report

                           19. Simon Goro,
                           19. Simon  Goro, et
                                             et al.,
                                                al., v. Flowers Foods,
                                                     v. Flowers Foods, Inc.
                                                                        Inc.
                               U.S. District
                               U.S. District Court,
                                             Court, Southern
                                                     Southern District
                                                              District of
                                                                       of California
                                                                          California
                               Case No.
                               Case No. 17-cv-02580
                                         17-cv-02580
                               Wage &
                               Wage  & Hour
                                        Hour
                               Deposition, Report
                               Deposition,  Report

                           20. Anne de
                           20. Anne  de Lacour,
                                        Lacour, et
                                                 et al.,
                                                    al., v.
                                                         v. Colgate-Palmolive
                                                            Colgate-Palmolive Co.
                                                                               Co.
                               U.S. District
                               U.S. District Court,
                                             Court, Southern
                                                    Southern District
                                                               District of
                                                                        of New
                                                                           New York
                                                                               York
                               Case No.
                               Case No. 1:16-cv-08364
                                         1:16-cv-08364
                               Consumer Class
                               Consumer    Class Action
                                                 Action
                               Deposition, Report
                               Deposition,  Report

JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                Page 5
                                                                                                          Page 5 of
                                                                                                                 of 17
                                                                                                                    17


                                                                                                        EXHIBIT A
                                                                                                        EXHIBIT A
                                                                                                        PAGE 16
                                                                                                        PAGE  16
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 18 of 31 Page ID
                                   #:343




                           21. Kenneth Hernandez,
                           21. Kenneth  Hernandez, etet al.,
                                                        al., v.
                                                             v. AutoZone,
                                                                AutoZone, Inc.
                                                                           Inc.
                               U.S. District
                               U.S. District Court,
                                             Court, Eastern
                                                    Eastern District
                                                             District of
                                                                      of New
                                                                         New York
                                                                             York
                               Case No.
                               Case No. 1:15-cv-05593
                                         1:15-cv-05593
                               ADA Violations
                               ADA  Violations
                               Report
                               Report

                           22. Scott Reising,
                           22. Scott Reising, v.
                                              v. Western
                                                 Western Alliance
                                                         Alliance Bank
                                                                  Bank
                               ADR Arbitration
                               ADR  Arbitration
                               ADR Case
                               ADR  Case No.
                                          No. 13-7830
                                              13-7830
                               Wrongful Termination
                               Wrongful  Termination
                               Arbitration, Deposition
                               Arbitration, Deposition

                           23. Alma Gomez,
                           23. Alma Gomez, v.
                                            v. Henry
                                               Henry Mayo
                                                       Mayo Newhall
                                                             Newhall Memorial
                                                                     Memorial Hospital
                                                                               Hospital
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                    of Los
                                                                       Los Angeles
                                                                           Angeles
                               Case No.
                               Case No. BC511293
                                        BC511293
                               Wrongful Termination
                               Wrongful  Termination
                               Deposition
                               Deposition

                           24. Victor Zepeda,
                           24. Victor Zepeda, et
                                              et al.,
                                                 al., v.
                                                      v. Wonderful
                                                         Wonderful Citrus
                                                                   Citrus Packing
                                                                          Packing LLC
                                                                                  LLC
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                    of Kern
                                                                       Kern
                               Case No.
                               Case  No. S-1500-CV-282439
                                         S-1500-CV-282439
                               Wage &
                               Wage   & Hour
                                        Hour
                               Deposition, Report
                               Deposition, Report

                           25. Christine Dance!,
                           25. Christine  Dancel, et
                                                   et al.,
                                                      al., v.
                                                           v. Groupon,
                                                              Groupon, Inc.
                                                                         Inc.
                               U.S. District
                               U.S.  District Court,
                                              Court, Northern
                                                     Northern District
                                                                District of
                                                                         of Illinois
                                                                            Illinois
                               Case No.
                               Case   No. 1:18-cv-02027
                                          1:18-cv-02027
                               Illinois Right
                               Illinois Right to
                                              to Privacy
                                                 Privacy Act
                                                           Act
                               Deposition, Report
                               Deposition,   Report

                           26. Ismael Sanchez
                           26. Ismael Sanchez Ruiz,
                                               Ruiz, et
                                                      et al.,
                                                         al., v.
                                                              v. Daniel
                                                                 Daniel C.
                                                                        C. Salas
                                                                           Salas Harvesting,
                                                                                 Harvesting, Inc.
                                                                                             Inc.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                              County of
                                                                      of Kings
                                                                         Kings
                               Case No.
                               Case No. 16
                                         16 CO214
                                            C0214
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           27. Stephanie Stiavetti,
                           27. Stephanie   Stiavetti, et
                                                      et al.,
                                                         al., v.
                                                              v. Pamela
                                                                 Pamela Ahlin,
                                                                         Ahlin, et
                                                                                et al.
                                                                                   al.
                               Superior Court
                               Superior  Court of
                                                of California,
                                                   California, County
                                                                 County of
                                                                        of Alameda
                                                                           Alameda
                               Case No.
                               Case   No. RG15779731
                                          RG15779731
                               Civil Rights
                               Civil Rights
                               Report
                               Report

                           28. Miguel Valadez,
                           28. Miguel Valadez, et
                                                et al.,
                                                    al., v.
                                                         v. CSX
                                                            CSX Intermodal
                                                                Intermodal Terminals,
                                                                             Terminals, Inc.
                                                                                        Inc.
                               U.S. District
                               U.S. District Court,
                                             Court, Northern
                                                    Northern District
                                                               District of
                                                                        of California
                                                                           California
                               Case No.
                               Case No. 3:15-cv-05433-EDL
                                         3:15-cv-05433-EDL
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           29. Jeffrey Johnston,
                           29. Jeffrey Johnston, et
                                                  et al.,
                                                     al., v.
                                                          v. Schiff
                                                             Schiff Nutrition
                                                                    Nutrition International
                                                                              International and
                                                                                            and Reckitt
                                                                                                Reckitt Benckiser
                                                                                                        Benckiser
                               U.S. District
                               U.S. District Court,
                                             Court, Northern
                                                    Northern District
                                                               District of
                                                                        of California
                                                                           California
                               Case No.
                               Case  No. 3:15-cv-03669-PH
                                         3:15-cv-03669-PH
                               Consumer Class
                               Consumer    Class Action
                                                 Action
                               Report
                               Report



JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                Page 6
                                                                                                          Page 6 of
                                                                                                                 of 17
                                                                                                                    17


                                                                                                     EXHIBIT A
                                                                                                     EXHIBIT A
                                                                                                     PAGE 17
                                                                                                     PAGE  17
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 19 of 31 Page ID
                                   #:344




                           30. Maria
                           30. Maria Del
                                     Del Carmen
                                         Carmen Acosta,
                                                  Acosta, et
                                                          et al.,
                                                             al., v.
                                                                  v. Bee
                                                                     Bee Sweet
                                                                          Sweet Citrus,
                                                                                Citrus, Inc.,
                                                                                        Inc., et
                                                                                              et al.
                                                                                                 al.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County ofof Fresno
                                                                         Fresno
                               Case No.
                               Case  No. 16-CECG-01253
                                         16-CECG-01253
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report

                           31. Patrick E.
                           31. Patrick E. Runyon,
                                          Runyon, et et al.,
                                                        al., v. Bostik, Inc.,
                                                             v. Bostik, Inc., et
                                                                              et al.
                                                                                 al.
                               U.S. District
                               U.S. District Court,
                                             Court, Central
                                                     Central District
                                                               District of
                                                                        of California
                                                                           California
                               Case No.
                               Case  No. 5:16-cv-2413
                                          5:16-cv-2413
                               Products Liability,
                               Products  Liability, Consumer
                                                    Consumer Class
                                                                 Class Action
                                                                        Action
                               Report
                               Report

                           32. Beatriz
                           32. Beatriz Aldapa,
                                       Aldapa, et
                                               et al.,
                                                   al., v.
                                                        v. Fowler
                                                           Fowler Packing
                                                                  Packing Company,
                                                                           Company, Inc.,
                                                                                    Inc., et
                                                                                          et al.
                                                                                             al.
                               U.S. District
                               U.S. District Court,
                                             Court, Eastern
                                                    Eastern District
                                                             District of
                                                                      of California
                                                                         California
                               Case No.
                               Case No. 1:15-CV-00420
                                         1:15-0/-00420
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report

                           33. Manuel
                           33. Manuel de
                                      de Luna,
                                          Luna, et
                                                et al.,
                                                   al., v.
                                                        v. Pacific
                                                           Pacific Rim
                                                                   Rim Dairy,
                                                                       Dairy, et
                                                                               et al.
                                                                                  al.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County ofof Kings
                                                                         Kings
                               Case No.
                               Case No. 14C0070
                                         14C0070
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           34. Cynthia Arroyo
                           34. Cynthia Arroyo v. CERES, Inc.
                                              v. CERES,   Inc.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                    of Ventura
                                                                       Ventura
                               Case No.
                               Case No. 56-2015-00475199
                                         56-2015-00475199
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           35. Talbert Mitchell
                           35. Talbert  Mitchell v.
                                                 v. SEIU
                                                     SEIU Local
                                                           Local 721,
                                                                 721, et
                                                                      et al.
                                                                         al.
                               Superior Court
                               Superior  Court of
                                                of California,
                                                    California, County
                                                                County of
                                                                       of Los
                                                                          Los Angeles
                                                                              Angeles
                               Case No.
                               Case   No. BC575572
                                          BC575572
                               Discrimination, Wrongful
                               Discrimination,  Wrongful Termination
                                                            Termination
                               Trial, Deposition
                               Trial, Deposition

                           36. Vegas
                           36. Vegas Holding
                                      Holding Corp,
                                              Corp, et
                                                    et al.,
                                                       al., v.
                                                            v. Geoffrey
                                                               Geoffrey Knapp
                                                                        Knapp
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                     of Orange
                                                                        Orange
                               Case No.
                               Case No. 30-2012-00551681
                                        30-2012-00551681
                               Fraud, Breach
                               Fraud, Breach of
                                              of Contract
                                                 Contract
                               Deposition
                               Deposition

                           37. Alicia
                           37. Alicia Rogan,
                                      Rogan, et
                                              et al.,
                                                 al., v.
                                                      v. Montage
                                                         Montage Hotels
                                                                  Hotels &
                                                                         & Resorts,
                                                                           Resorts, LLC
                                                                                    LLC
                               Judicial Arbitration
                               Judicial Arbitration and
                                                     and Mediation
                                                          Mediation Services
                                                                    Services
                               JAMS Ref.
                               JAMS   Ref. No.
                                           No. 1200051035
                                               1200051035
                               Wage &
                               Wage   & Hour
                                         Hour
                               Report
                               Report

                           38. Kevin
                           38. Kevin Woodruff,
                                     Woodruff, etet al.,
                                                    al., v. Broadspectrum Downstream
                                                         v. Broadspectrum    Downstream Services,
                                                                                        Services, Inc.
                                                                                                  Inc.
                               U.S. District
                               U.S. District Court,
                                             Court, Northern
                                                    Northern District
                                                               District of
                                                                        of California
                                                                           California
                               Case No.
                               Case No. 3:14-cv-04105
                                         3:14-cv-04105
                               Wage &
                               Wage  & Hour
                                        Hour
                               Deposition, Report
                               Deposition,   Report




JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                               Page 7
                                                                                                         Page 7 of
                                                                                                                of 17
                                                                                                                   17


                                                                                                       EXHIBIT A
                                                                                                       EXHIBIT A
                                                                                                       PAGE 18
                                                                                                       PAGE  18
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 20 of 31 Page ID
                                   #:345




                           39. Audrey
                           39. Audrey Pena,
                                      Pena, Naila
                                             Naila Zavala, et al.,
                                                   Zavala, et al., v. Sea World,
                                                                   v. Sea  World, LLC
                                                                                  LLC
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County ofof San
                                                                         San Diego
                                                                             Diego
                               Case No.
                               Case No. 37-2013-00081715
                                         37-2013-00081715
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           40. Giovanni
                           40. Giovanni Martinez,
                                         Martinez, et
                                                    et al.,
                                                       al., v.
                                                            v. Flowers
                                                               Flowers Foods,
                                                                        Foods, Inc.,
                                                                                Inc., et
                                                                                      et al.
                                                                                         al.
                               U.S. District
                               U.S. District Court,
                                             Court, Central
                                                    Central District
                                                             District of
                                                                      of California
                                                                         California
                               Case No.
                               Case No. 2:15-cv-5112
                                         2:15-cv-5112
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           41. KIPP
                           41. KIPP v.v. Lukin
                                         Lukin &
                                               & Associates,
                                                 Associates, Inc.,
                                                              Inc., et
                                                                    et al.
                                                                       al.
                               Superior Court
                               Superior   Court of
                                                of California,
                                                   California, County
                                                               County of
                                                                       of Los
                                                                           Los Angeles
                                                                               Angeles
                               Case No.
                               Case   No. NC053503
                                          NC053503
                               Contract Dispute
                               Contract   Dispute
                               Trial, Deposition
                               Trial, Deposition

                           42. 3M
                           42. 3M Company,
                                   Company, v.  ACE Bermuda
                                             v. ACE  Bermuda Insurance,
                                                               Insurance, Ltd.
                                                                           Ltd.
                               London Courts
                               London Courts of
                                              of International
                                                 International Arbitration
                                                               Arbitration
                               Insurance Dispute
                               Insurance Dispute
                               Report
                               Report

                           43. Miguel
                           43. Miguel Sanchez,
                                      Sanchez, et
                                                et al.,
                                                   al., v.
                                                        v. CHLN,
                                                           CHLN, Inc.
                                                                 Inc.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                     of Los
                                                                        Los Angeles
                                                                            Angeles
                               Case No.
                               Case No. BC532190
                                         BC532190
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           44. Juan
                           44. Juan Uribe,
                                    Uribe, et
                                           et al.,
                                              al., v.
                                                   v. Total
                                                      Total Transportation
                                                            Transportation Services,
                                                                           Services, Inc.
                                                                                     Inc.
                               Superior Court
                               Superior Court of
                                              of California,
                                                  California, County
                                                              County of
                                                                     of Los
                                                                        Los Angeles
                                                                            Angeles
                               Case No.
                               Case No. NC059374
                                         NC059374
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           45. In
                           45. In Re:
                                  Re: Morgan
                                      Morgan Stanley
                                                Stanley Smith
                                                        Smith Barney
                                                                Barney LLC
                                                                       LLC Wage
                                                                           Wage and
                                                                                and Hour
                                                                                    Hour Litigation
                                                                                         Litigation
                               U.S. District
                               U.S. District Court,
                                             Court, District
                                                    District of
                                                             of New
                                                                New Jersey
                                                                    Jersey
                               MDL 2280,
                               MDL          Master Case
                                    2280, Master    Case No.
                                                          No. 11-cv-3121
                                                              11-cv-3121
                               Wage &
                               Wage   & Hour
                                        Hour
                               Deposition, Report
                               Deposition,   Report

                           46. LMP
                           46. LMP Services,
                                     Services, Inc.,
                                               Inc., v.
                                                     v. City
                                                        City of
                                                             of Chicago,
                                                                Chicago, IL
                                                                         IL
                               Circuit Court
                               Circuit Court of
                                             of Cook
                                                 Cook County,
                                                       County, Illinois
                                                                Illinois
                               Case No.
                               Case   No. 2012  CH 41235
                                          2012 CH   41235
                               Civil Rights
                               Civil Rights
                               Deposition, Report
                               Deposition,  Report

                           47. Victor
                           47. Victor Almaraz,
                                      Almaraz, et
                                               et al.,
                                                  al., v.
                                                       v. American
                                                          American Residential
                                                                   Residential Services
                                                                               Services
                               Superior Court
                               Superior Court of
                                              of California,
                                                  California, County
                                                              County of
                                                                     of Los
                                                                        Los Angeles
                                                                            Angeles
                               Case No.
                               Case  No. 37-2015-00006918-CU-OE-CTL
                                         37-2015-00006918-CU-OE-CTL
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report




JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                            Page 8
                                                                                                      Page 8 of
                                                                                                             of 17
                                                                                                                17


                                                                                                 EXHIBIT A
                                                                                                 EXHIBIT A
                                                                                                 PAGE 19
                                                                                                 PAGE  19
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 21 of 31 Page ID
                                   #:346




                           48. M&I
                           48. M&I Bank
                                    Bank FSB,
                                          FSB, v.
                                                v. Old
                                                   Old Republic
                                                        Republic Insurance
                                                                 Insurance Company,
                                                                            Company, Guaranty
                                                                                     Guaranty Bank,
                                                                                              Bank, F.S.B.,
                                                                                                    F.S.B., and
                                                                                                            and GB
                                                                                                                GB
                               Reit Corporation
                               Reit Corporation
                               Guaranty Bank,
                               Guaranty  Bank, F.S.B.,
                                                F.S.B., v.
                                                        v. Old
                                                           Old Republic
                                                               Republic Insurance
                                                                        Insurance Company
                                                                                  Company
                               Circuit Court
                               Circuit Court of
                                             of Wisconsin,
                                                Wisconsin, County
                                                            County of
                                                                   of Milwaukee
                                                                      Milwaukee
                               Case No.
                               Case  No. 09-CV-7648
                                         09-CV-7648 & & 09-0/-13592
                                                         09-CV-13592
                               Insurance Dispute
                               Insurance  Dispute
                               Report
                               Report

                           49. Barbara
                           49. Barbara Rivard-Crook,
                                        Rivard-Crook, etet al.,
                                                           al., v.
                                                                v. Accelerated
                                                                   Accelerated Payment
                                                                               Payment Technologies,
                                                                                       Technologies, Inc.,
                                                                                                     Inc., et
                                                                                                           et al.
                                                                                                              al.
                               U.S. District
                               U.S. District Court,
                                             Court, District
                                                    District of
                                                             of Nevada
                                                                Nevada
                               Case No.
                               Case No. 2:10-cv-02215-MMD-GWF
                                         2:10-cv-02215-MMD-GWF
                               Breach of
                               Breach  of Contract
                                          Contract
                               Deposition, Report
                               Deposition,   Report

                           50. Lovco Construction,
                           50. Lovco   Construction, Inc.,
                                                     Inc., v.
                                                           v. W.
                                                               W. A.
                                                                  A. Rasic
                                                                     Rasic Construction,
                                                                           Construction, Inc.
                                                                                         Inc.
                               Superior Court
                               Superior  Court of
                                                of California,
                                                   California, County
                                                               County of
                                                                      of Los
                                                                         Los Angeles
                                                                             Angeles
                               Case No.
                               Case   No. NC057835
                                          NC057835
                               Tortious Interference
                               Tortious  Interference
                               Trial, Deposition
                               Trial, Deposition

                           51. Barr Segal
                           51. Barr Segal v.
                                           v. TCW
                                              TCW Group,
                                                    Group, Inc.,
                                                           Inc., and
                                                                 and Marc
                                                                     Marc Stern
                                                                           Stern
                               Judicial Arbitration
                               Judicial Arbitration and
                                                    and Mediation
                                                        Mediation Service
                                                                   Service
                               Arbitration Ref.
                               Arbitration Ref. No.
                                                 No. 1220045625
                                                     1220045625
                               Wrongful Termination,
                               Wrongful   Termination, Age
                                                        Age Discrimination
                                                             Discrimination
                               Arbitration, Deposition
                               Arbitration, Deposition

                           52. Donovan Long,
                           52. Donovan   Long, David
                                                David Horn,
                                                      Horn, et
                                                            et al.,
                                                               al., v.
                                                                    v. Stanley
                                                                        Stanley Black
                                                                                 Black &
                                                                                       & Decker,
                                                                                         Decker, Inc.,
                                                                                                 Inc., et
                                                                                                       et al.
                                                                                                          al.
                               U.S. District
                               U.S. District Court,
                                             Court, Southern
                                                    Southern District
                                                             District of
                                                                       of California
                                                                          California
                               Case No.
                               Case No. 3:14-cv-01246-JLS-BGS
                                         3:14-cv-01246-JLS-BGS
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           53. Chelly Bergstrom,
                           53. Chelly Bergstrom, et
                                                 et al.,
                                                    al., v.
                                                         v. Circle
                                                            Circle K
                                                                   K Stores,
                                                                     Stores, Inc.
                                                                             Inc.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County ofof Riverside
                                                                         Riverside
                               Case No.
                               Case  No. RIC
                                         RIC 1206463
                                             1206463
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report

                           54. Pablo Amado,
                           54. Pablo  Amado, etet al.,
                                                  al., v.
                                                       v. ServiceMaster
                                                          ServiceMaster Global
                                                                        Global Holdings,
                                                                               Holdings, Inc.,
                                                                                         Inc., et
                                                                                               et al.
                                                                                                  al.
                               Judicial Arbitration
                               Judicial Arbitration Mediation
                                                    Mediation Service
                                                                Service
                               Arbitration Ref.
                               Arbitration Ref. No.
                                                 No. 1100073286
                                                      1100073286
                               Wage &
                               Wage   & Hour
                                         Hour
                               Report
                               Report

                           55. Scarlet Keshishzadeh,
                           55. Scarlet Keshishzadeh, et
                                                      et al.,
                                                         al., v.
                                                              v. Zurich
                                                                 Zurich American
                                                                        American Insurance
                                                                                 Insurance Company
                                                                                           Company
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                              County of
                                                                      of Los
                                                                         Los Angeles
                                                                             Angeles
                               Case No.
                               Case  No. BC516292
                                         BC516292
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report

                           56. Claudia DeSilva,
                           56. Claudia DeSilva, et
                                                et al.,
                                                    al., v.
                                                         v. North
                                                            North Shore-Long
                                                                  Shore-Long Island
                                                                              Island Jewish
                                                                                     Jewish Health
                                                                                            Health System
                                                                                                   System Inc.,
                                                                                                          Inc., et
                                                                                                                et al.
                                                                                                                   al.
                               U.S. District
                               U.S. District Court,
                                             Court, Eastern
                                                    Eastern District
                                                             District of
                                                                      of New
                                                                         New York
                                                                             York
                               Case No.
                               Case No. 2:10-cv-1341-JFB-ETB
                                         2:10-cv-1341-JFB-ETB
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                 Page 9
                                                                                                           Page 9 of
                                                                                                                  of 17
                                                                                                                     17


                                                                                                        EXHIBIT A
                                                                                                        EXHIBIT A
                                                                                                        PAGE 20
                                                                                                        PAGE  20
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 22 of 31 Page ID
                                   #:347




                           57. Patrick Bellinghausen,
                           57. Patrick Bellinghausen, et
                                                       et al.,
                                                          al., v.
                                                               v. Tractor
                                                                  Tractor Supply
                                                                          Supply Company
                                                                                 Company
                               Superior Court
                               Superior Court of
                                               of California,
                                                  California, County
                                                               County of
                                                                      of Alameda
                                                                          Alameda
                               Case No.
                               Case  No. RG13677135
                                         RG13677135
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report

                           58. Scott Nance,
                           58. Scott Nance, Frederick
                                              Frederick Freedman,
                                                        Freedman, etet al.,
                                                                       al., v.
                                                                            v. May
                                                                               May Trucking
                                                                                   Trucking Co.
                                                                                            Co.
                               U.S. District
                               U.S. District Court,
                                             Court, District
                                                    District of
                                                             of Oregon
                                                                Oregon —
                                                                       – Portland
                                                                          Portland Division
                                                                                   Division
                               Case No.
                               Case  No. 3:12-cv-01655-HZ
                                         3:12-cv-01655-HZ
                               Wage &
                               Wage   & Hour
                                        Hour
                               Deposition, Report
                               Deposition,   Report

                           59. Benjamin Nilsson,
                           59. Benjamin  Nilsson, Michael
                                                  Michael Meeks,
                                                            Meeks, et
                                                                   et al,
                                                                      al, v.
                                                                          v. Longs
                                                                             Longs Drug
                                                                                   Drug Stores,
                                                                                        Stores, LLC
                                                                                                LLC
                               Superior Court
                               Superior Court of
                                               of California,
                                                  California, County
                                                              County of
                                                                     of Santa
                                                                        Santa Barbara
                                                                               Barbara
                               Case No.
                               Case No. 1304153
                                         1304153
                               Wage &
                               Wage  & Hour
                                        Hour
                               Deposition, Report
                               Deposition, Report

                           60. Lisa
                           60. Lisa Garvey,
                                    Garvey, et
                                             et al.,
                                                al., v.
                                                     v. Kmart
                                                        Kmart Corp.
                                                              Corp.
                               U.S. District
                               U.S. District Court,
                                             Court, Northern
                                                     Northern District
                                                              District of
                                                                       of California
                                                                          California
                               Case No.
                               Case  No. 11-2575
                                         11-2575
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report

                           61. Shane
                           61. Shane Simmons,
                                      Simmons, etet al.,
                                                    al., v.
                                                         v. Valspar
                                                            Valspar Corp.
                                                                    Corp.
                               U.S. District
                               U.S. District Court,
                                             Court, District
                                                    District of
                                                             of Minnesota
                                                                Minnesota
                               Case No.
                               Case No. 10-3026
                                         10-3026 RHK/SER
                                                   RHK/SER
                               Wage &
                               Wage  & Hour
                                        Hour
                               Deposition, Report
                               Deposition,   Report

                           62. Emerita
                           62. Emerita V.
                                       V. Chavez,
                                          Chavez, et
                                                  et al.,
                                                      al., v.
                                                           v. Angelica
                                                              Angelica Textile
                                                                       Textile Services,
                                                                               Services, Inc.
                                                                                         Inc.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                              County of
                                                                      of San
                                                                         San Diego
                                                                             Diego
                               Case No.
                               Case No. 37-2010-00086997-CU-OE-CTL
                                         37-2010-00086997-CU-OE-CTL
                               Wage &
                               Wage  & Hour
                                        Hour
                               Deposition, Report
                               Deposition, Report

                           63. Simon
                           63. Simon V.
                                      V. Garcia,
                                         Garcia, et
                                                 et al.,
                                                    al., v.
                                                         v. Gordon
                                                            Gordon Trucking,
                                                                     Trucking, Inc.,
                                                                                Inc., et
                                                                                      et al.
                                                                                         al.
                               U.S. District
                               U.S. District Court,
                                             Court, Eastern
                                                    Eastern District
                                                             District of
                                                                      of California
                                                                         California —
                                                                                    – Fresno
                                                                                      Fresno Division
                                                                                             Division
                               Case No.
                               Case No. 1:10-cv-00324-OWW-SKO
                                         1:10-cv-00324-OWW-SKO
                               Wage &
                               Wage  & Hour
                                        Hour
                               Deposition, Report
                               Deposition,   Report

                           64. Susan
                           64. Susan Gayle
                                      Gayle Holt,
                                            Holt, et
                                                  et al.,
                                                     al., v.
                                                          v. K
                                                             K Mart
                                                               Mart Corporation
                                                                    Corporation
                               Superior Court
                               Superior Court of
                                              of California,
                                                  California, County
                                                              County of
                                                                     of San
                                                                        San Francisco
                                                                            Francisco
                               Case No.
                               Case No. CGC-10-496141
                                         CGC-10-496141
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           65. Bay
                           65. Bay Point
                                    Point Oil
                                          Oil Corp.,
                                              Corp., et
                                                      et al.,
                                                         al., v.
                                                              v. Motiva
                                                                 Motiva Enterprises
                                                                        Enterprises LLC,
                                                                                      LLC, et
                                                                                           et al.
                                                                                              al.
                               Hollywood Hills
                               Hollywood   Hills Servicecenter,
                                                 Servicecenter, Inc.,
                                                                  Inc., et
                                                                        et al.,
                                                                           al., v.
                                                                                v. Motiva
                                                                                   Motiva Enterprises
                                                                                          Enterprises LLC,
                                                                                                      LLC, et
                                                                                                           et al.
                                                                                                              al.
                               Circuit Court
                               Circuit Court of
                                              of Florida,
                                                 Florida, County
                                                          County ofof Miami-Dade
                                                                      Miami-Dade
                               Case Nos.
                               Case  Nos. 03-03572
                                          03-03572 CA  CA 30
                                                          30 and
                                                               and 04-13857
                                                                   04-13857 CA  CA 30
                                                                                   30
                               Antitrust
                               Antitrust
                               Deposition
                               Deposition

JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                  Page 10
                                                                                                            Page 10 of
                                                                                                                    of 17
                                                                                                                       17


                                                                                                        EXHIBIT A
                                                                                                        EXHIBIT A
                                                                                                        PAGE 21
                                                                                                        PAGE  21
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 23 of 31 Page ID
                                   #:348




                           66. William
                           66. William Dailey,
                                       Dailey, et
                                               et al.,
                                                  al., v.
                                                       v. Sears,
                                                          Sears, Roebuck
                                                                 Roebuck and
                                                                         and Co.
                                                                             Co.
                               Superior Court
                               Superior Court of
                                               of California,
                                                  California, County
                                                              County of
                                                                     of San
                                                                        San Diego
                                                                            Diego
                               Case No.
                               Case  No. 37-2009-00054168-CU-OE-NC
                                         37-2009-00054168-CU-OE-NC
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report

                           67. Edward
                           67. Edward Arciniega,
                                        Arciniega, v.
                                                    v. D.R.
                                                       D.R. Horton,
                                                            Horton, Inc.,
                                                                    Inc., et
                                                                          et al.
                                                                             al.
                               American Arbitration
                               American   Arbitration Association
                                                       Association Case
                                                                   Case No.
                                                                        No. 72
                                                                             72 160  00321 10
                                                                                 160 00321 10
                               Case No.
                               Case  No. 72
                                         72 160
                                             160 00321
                                                  00321 1010
                               Wrongful Termination
                               Wrongful  Termination
                               Arbitration, Deposition
                               Arbitration, Deposition

                           68. Richard
                           68. Richard B.B. Melbye,
                                            Melbye, v.
                                                     v. Accelerated
                                                        Accelerated Payment
                                                                     Payment Technologies,
                                                                                Technologies, Inc.
                                                                                              Inc.
                               U.S. District
                               U.S.  District Court,
                                              Court, Southern
                                                     Southern District
                                                               District of
                                                                        of California
                                                                           California
                               No. 3:10-cv-IEG-JMA
                               No.  3:10-cv-IEG-JMA
                               Breach of
                               Breach   of Contract
                                           Contract
                               Trial, Deposition,
                               Trial, Deposition, Report
                                                   Report

                           69. Shaunetta
                           69. Shaunetta Eddings,
                                            Eddings, et
                                                      et al.,
                                                         al., v.
                                                              v. Health
                                                                 Health Net,
                                                                         Net, Inc.,
                                                                               Inc., et
                                                                                     et al.
                                                                                        al.
                               U.S. District
                               U.S.  District Court,
                                              Court, Central
                                                     Central District
                                                               District of
                                                                        of California
                                                                           California
                               No. 0/10-1744
                               No.  CV10-1744 JSTJST
                               Wage &
                               Wage   & Hour
                                         Hour
                               Deposition, Report
                               Deposition,   Report

                           70. Jose
                           70. Jose Jimenez,
                                    Jimenez, v.
                                             v. Sears,
                                                Sears, Roebuck
                                                        Roebuck && Co
                                                                   Co
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                    of Los
                                                                       Los Angeles
                                                                           Angeles
                               Case No.
                               Case No. BC
                                         BC 383006
                                            383006
                               Wage &
                               Wage   & Hour
                                        Hour
                               Deposition, Report
                               Deposition, Report

                           71. Spencer
                           71. Spencer De
                                        De La
                                           La Cruz,
                                              Cruz, v.
                                                    v. Abercrombie
                                                       Abercrombie && Fitch
                                                                       Fitch Co.,
                                                                             Co., et
                                                                                  et al.
                                                                                     al.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                    of Orange
                                                                       Orange
                               Case No.
                               Case No. 30-2007-00036240
                                         30-2007-00036240
                               Wage &
                               Wage  & Hour
                                        Hour
                               Deposition, Report
                               Deposition, Report

                           72. Clarke
                           72. Clarke and
                                       and Rebecca
                                            Rebecca Wixon,
                                                      Wixon, et
                                                             et al.,
                                                                al., v.
                                                                     v. Wyndham
                                                                        Wyndham Resort
                                                                                    Resort Development
                                                                                           Development Corp.,
                                                                                                       Corp., et
                                                                                                              et al.
                                                                                                                 al.
                               U.S. District
                               U.S.  District Court,
                                              Court, Northern
                                                     Northern District
                                                              District of
                                                                        of California
                                                                           California
                               No. C
                               No.  C 07-02361
                                      07-02361 JSW
                                                 JSW
                               Breach of
                               Breach   of Contract
                                           Contract
                               Report
                               Report

                           73. Maisah
                           73. Maisah Muhammad,
                                      Muhammad, et  et al.,
                                                       al., v. Bare Escentuals,
                                                            v. Bare Escentuals, Inc.
                                                                                Inc.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                     of Los
                                                                        Los Angeles
                                                                            Angeles
                               Case No.
                               Case No. BC
                                         BC 405569
                                            405569
                               Wage &
                               Wage  & Hour
                                        Hour
                               Deposition, Report
                               Deposition, Report

                           74. Kim
                           74. Kim McBride,
                                    McBride, etet al.,
                                                  al., v.
                                                       v. Jenny
                                                          Jenny Craig,
                                                                Craig, Inc.,
                                                                        Inc., et
                                                                              et al.
                                                                                 al.
                               U.S. District
                               U.S.  District Court,
                                              Court, Southern
                                                      Southern District
                                                                District of
                                                                         of California
                                                                            California
                               No. 070/2382
                               No.  07CV2382 JLSJLS (AJB)
                                                     (AJB)
                               Wage &
                               Wage   & Hour
                                         Hour
                               Report
                               Report



JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                              Page 11
                                                                                                        Page 11 of
                                                                                                                of 17
                                                                                                                   17


                                                                                                     EXHIBIT A
                                                                                                     EXHIBIT A
                                                                                                     PAGE 22
                                                                                                     PAGE  22
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 24 of 31 Page ID
                                   #:349




                           75. Hans
                           75. Hans J.J. Rapold,
                                         Rapold, v.
                                                 v. Baxter
                                                     Baxter International,
                                                            International, Inc.
                                                                             Inc.
                               U.S. District
                               U.S.  District Court,
                                              Court, Northern
                                                     Northern District
                                                               District of
                                                                        of Illinois
                                                                           Illinois
                               No. 08CV7369
                               No.  08CV7369
                               Breach of
                               Breach   of Contract
                                           Contract
                               Report
                               Report

                           76. Daynna
                           76. Daynna Wood,
                                       Wood, et
                                              et al.,
                                                 al., v.
                                                      v. Vie-Del
                                                         Vie-Del Company
                                                                 Company
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                    of Fresno
                                                                       Fresno
                               Case No.
                               Case No. 08CECG01289
                                         08CECG01289
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           77. Thomas
                           77. Thomas La La Parne,
                                             Parne, et
                                                     et al.,
                                                        al., v.
                                                             v. Monex
                                                                Monex Deposit
                                                                         Deposit Company,
                                                                                  Company, et
                                                                                           et al.
                                                                                              al.
                               U.S. District
                               U.S.  District Court,
                                              Court, Central
                                                     Central District
                                                                District of
                                                                         of California
                                                                            California
                               No. SACV-08-302
                               No.  SACV-08-302 DOCDOC (MLGx)
                                                          (MLGx)
                               Wage &
                               Wage   & Hour
                                         Hour
                               Deposition, Report
                               Deposition,   Report

                           78. The
                           78. The Administrators
                                     Administrators ofof the
                                                         the Tulane
                                                             Tulane Educational
                                                                     Educational Fund
                                                                                 Fund v.  Marsh USA,
                                                                                       v. Marsh  USA, Inc.,
                                                                                                      Inc., et
                                                                                                            et al.
                                                                                                               al.
                               Civil District
                               Civil District Court
                                              Court For
                                                     For The
                                                         The Parish
                                                              Parish of
                                                                     of Orleans,
                                                                        Orleans, State
                                                                                 State of
                                                                                       of Louisiana
                                                                                          Louisiana
                               Case No.
                               Case   No. 2006-09555
                                          2006-09555
                               Insurance Dispute
                               Insurance    Dispute
                               Deposition, Report
                               Deposition,    Report

                           79. Allison
                           79. Allison L.
                                       L. Knox
                                          Knox v.
                                                v. Dynamic
                                                   Dynamic Nursing
                                                             Nursing Services,
                                                                     Services, Inc.
                                                                               Inc.
                               Superior Court
                               Superior   Court of
                                                of California,
                                                   California, County
                                                               County of
                                                                      of Los
                                                                         Los Angeles
                                                                             Angeles
                               Case No.
                               Case   No. BC
                                          BC 360621
                                             360621
                               Wage &
                               Wage    & Hour
                                         Hour
                               Trial, Report
                               Trial, Report

                           80. Judith
                           80. Judith A.
                                      A. Smith
                                         Smith v.
                                                v. IHOP
                                                   IHOP Corp.
                                                         Corp.
                               Superior Court
                               Superior  Court of
                                               of California,
                                                  California, County
                                                              County of
                                                                     of Los
                                                                        Los Angeles
                                                                            Angeles
                               Case No.
                               Case  No. BC
                                         BC 382940
                                             382940
                               Age Discrimination
                               Age  Discrimination
                               Report
                               Report

                           81. Bich
                           81. Bich D.
                                    D. Nguyen
                                       Nguyen v.v. Computer
                                                   Computer Sciences
                                                              Sciences Corporation,
                                                                       Corporation, et
                                                                                    et al.
                                                                                       al.
                               Superior Court
                               Superior  Court of
                                               of California,
                                                  California, County
                                                              County of
                                                                     of Los
                                                                        Los Angeles
                                                                            Angeles
                               Case No.
                               Case  No. BC
                                         BC 358617
                                             358617
                               Age Discrimination
                               Age  Discrimination
                               Deposition
                               Deposition

                           82. Equilon
                           82. Equilon Enterprises
                                        Enterprises LLC
                                                     LLC v.
                                                         v. Nikrad
                                                             Nikrad Enterprises,
                                                                     Enterprises, Inc.
                                                                                   Inc.
                               U.S. District
                               U.S.  District Court,
                                              Court, Central
                                                     Central District
                                                             District of
                                                                      of California
                                                                         California
                               No. 0/-07-2562
                               No.  CV-07-2562 ABC
                                                 ABC
                               Antitrust, Breach
                               Antitrust,  Breach of
                                                  of Contract
                                                      Contract
                               Report
                               Report

                           83. Ruben
                           83. Ruben Pablo,
                                       Pablo, et
                                               et al.,
                                                  al., v. ServiceMaster Global
                                                       v. ServiceMaster   Global Holdings,
                                                                                  Holdings, Inc.,
                                                                                            Inc., et
                                                                                                  et al.
                                                                                                     al.
                               U.S. District
                               U.S.  District Court,
                                              Court, Northern
                                                      Northern District
                                                                District of
                                                                         of California
                                                                            California
                               No. 3:08-CV-03894
                               No.  3:08-CV-03894
                               Wage &
                               Wage   & Hour
                                         Hour
                               Report
                               Report



JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                   Page 12
                                                                                                             Page 12 of
                                                                                                                     of 17
                                                                                                                        17


                                                                                                           EXHIBIT A
                                                                                                           EXHIBIT A
                                                                                                           PAGE 23
                                                                                                           PAGE  23
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 25 of 31 Page ID
                                   #:350




                           84. Holly
                           84. Holly Walker,
                                      Walker, Carol
                                               Carol Paradise,
                                                     Paradise, et
                                                               et al.,
                                                                  al., v.
                                                                       v. Bankers
                                                                          Bankers Life
                                                                                   Life &
                                                                                        & Casualty
                                                                                          Casualty Co.
                                                                                                   Co.
                               U.S. District
                               U.S.  District Court,
                                              Court, Northern
                                                     Northern District
                                                              District of
                                                                       of Illinois
                                                                          Illinois
                               No. CV
                               No.  CV 06906
                                        06906
                               Wage &
                               Wage   & Hour
                                         Hour
                               Deposition, Report
                               Deposition,   Report

                           85. Cynthia
                           85. Cynthia Fernandez,
                                         Fernandez, et
                                                     et al.,
                                                        al., v.
                                                             v. Victoria's
                                                                Victoria’s Secret
                                                                           Secret Stores,
                                                                                   Stores, Inc.
                                                                                           Inc.
                               U.S. District
                               U.S.  District Court,
                                              Court, Central
                                                     Central District
                                                              District of
                                                                       of California
                                                                          California
                               No. CV
                               No.  CV 06-4149
                                        06-4149 MMM
                                                 MMM (SHx)
                                                        (SHx)
                               Wage &
                               Wage   & Hour
                                         Hour
                               Report
                               Report

                           86. In
                           86. In re
                                  re Terminix
                                     Terminix Employment
                                               Employment Practices
                                                            Practices Litigation
                                                                       Litigation
                               U.S. District
                               U.S. District Court,
                                             Court, Northern
                                                    Northern District
                                                             District of
                                                                      of California
                                                                         California
                               MDL Docket
                               MDL   Docket No.
                                             No. 1809
                                                 1809
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report, Mediation
                               Report, Mediation

                           87. Shiloh
                           87. Shiloh Hood,
                                      Hood, et
                                            et al.,
                                               al., v.
                                                    v. Terminix
                                                       Terminix International
                                                                International Co.,
                                                                              Co., L.P.
                                                                                   L.P.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County of
                                                                     of Alameda
                                                                        Alameda
                               Case No.
                               Case  No. RG
                                         RG 05245029
                                            05245029
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report, Mediation
                               Report, Mediation

                           88. Christopher
                           88. Christopher Roy,
                                           Roy, et
                                                 et al.,
                                                    al., v.
                                                         v. Terminix
                                                            Terminix International
                                                                     International Co.,
                                                                                   Co., L.P.
                                                                                        L.P.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                              County of
                                                                      of San
                                                                         San Bernardino
                                                                             Bernardino
                               Case No.
                               Case  No. SCVSS
                                         SCVSS 140622
                                                140622
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report, Mediation
                               Report, Mediation

                           89. Derain
                           89. Derain Clark,
                                      Clark, Maxine
                                             Maxine Gaines,
                                                     Gaines, et
                                                              et al.,
                                                                 al., v. American Residential
                                                                      v. American Residential Services,
                                                                                              Services, L.L.C.
                                                                                                        L.L.C.
                               Superior Court
                               Superior Court of
                                              of California,
                                                 California, County
                                                             County ofof Los
                                                                         Los Angeles
                                                                             Angeles
                               Case No.
                               Case No. BC
                                         BC 332632
                                            332632
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report, Mediation
                               Report, Mediation

                           90. Janice
                           90. Janice Millius,
                                      Millius, et
                                               et al.,
                                                  al., v.
                                                       v. Los
                                                          Los Angeles
                                                              Angeles Unified
                                                                      Unified School
                                                                              School District
                                                                                     District
                               Superior Court
                               Superior Court ofof California,
                                                   California, County
                                                               County of
                                                                      of Los
                                                                         Los Angeles
                                                                              Angeles
                               Case No.
                               Case No. BC
                                         BC 325763
                                             325763
                               Wage &
                               Wage   & Hour
                                        Hour
                               Mediation
                               Mediation

                           91. Ortho-McNeil
                           91. Ortho-McNeil Pharmaceutical
                                               Pharmaceutical Inc.,
                                                                 Inc., et
                                                                       et al.,
                                                                          al., v.
                                                                               v. Barr
                                                                                  Barr Laboratories,
                                                                                       Laboratories, Inc.
                                                                                                     Inc.
                               U.S. District
                               U.S.  District Court,
                                              Court, District
                                                     District of
                                                              of New
                                                                 New Jersey
                                                                       Jersey
                               No. 2:03-CV-04678-SRC-CCC
                               No.  2: 03-CV-04678-SRC-CCC
                               Patent Infringement
                               Patent   Infringement
                               Deposition, Report
                               Deposition,   Report

                           92. Micrel,
                           92. Micrel, Inc.,
                                       Inc., v. Deloitte &
                                             v. Deloitte & Touch,
                                                           Touch, L.L.P.
                                                                   L.L.P.
                               Superior Court
                               Superior  Court of
                                                of California,
                                                   California, County
                                                               County of
                                                                      of Santa
                                                                          Santa Clara
                                                                                Clara
                               Case No.
                               Case No. 11-03-CV-816477
                                           -03-CV-816477
                               Professional Negligence
                               Professional  Negligence
                               Deposition, Report
                               Deposition,  Report




JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                  Page 13
                                                                                                            Page 13 of
                                                                                                                    of 17
                                                                                                                       17


                                                                                                        EXHIBIT A
                                                                                                        EXHIBIT A
                                                                                                        PAGE 24
                                                                                                        PAGE  24
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 26 of 31 Page ID
                                   #:351




                           93. In
                           93. In re
                                  re Farmers
                                     Farmers Insurance
                                              Insurance Exchange
                                                          Exchange Claims
                                                                     Claims Representatives'
                                                                            Representatives’ Overtime
                                                                                             Overtime Pay
                                                                                                      Pay Litigation
                                                                                                          Litigation
                               U.S. District
                               U.S. District Court,
                                             Court, District
                                                    District of
                                                             of Oregon
                                                                Oregon
                               MDL Docket
                               MDL   Docket No.
                                             No. 1439
                                                 1439
                               Wage &
                               Wage   & Hour
                                        Hour
                               Report
                               Report

                           94. Paula
                           94. Paula Chase,
                                      Chase, et
                                              et al.,
                                                 al., v.
                                                      v. Farmers
                                                         Farmers Insurance
                                                                  Insurance Exchange,
                                                                            Exchange, et
                                                                                      et al.
                                                                                         al.
                               District Court
                               District Court of
                                              of Colorado,
                                                 Colorado, City
                                                             City and
                                                                  and County
                                                                      County of
                                                                             of Denver
                                                                                Denver
                               Case No.
                               Case  No. 01CV4773
                                          01CV4773
                               Wage &
                               Wage   & Hour
                                         Hour
                               Report
                               Report

                           95. Mark
                           95. Mark Severn,
                                     Severn, et
                                              et al.,
                                                 al., v.
                                                      v. Farmers
                                                         Farmers Insurance
                                                                 Insurance Exchange,
                                                                           Exchange, et
                                                                                     et al.
                                                                                        al.
                               Circuit Court
                               Circuit Court of
                                             of Michigan,
                                                Michigan, County
                                                            County of
                                                                   of Oakland
                                                                      Oakland
                               Case No.
                               Case  No. 2001-035558-CZ
                                          2001-035558-CZ
                               Wage &
                               Wage    & Hour
                                         Hour
                               Report
                               Report

                           96. Gary
                           96. Gary J.
                                     J. Milner,
                                        Milner, et
                                                et al.,
                                                   al., v.
                                                        v. Farmers
                                                           Farmers Insurance
                                                                   Insurance Exchange,
                                                                             Exchange, et
                                                                                       et al.
                                                                                          al.
                               District Court
                               District Court of
                                              of Minnesota,
                                                 Minnesota, County
                                                              County of
                                                                      of Hennepin
                                                                         Hennepin
                               Case No.
                               Case  No. 01-15004
                                          01-15004
                               Wage &
                               Wage   & Hour
                                         Hour
                               Report
                               Report

                           97. Robert
                           97. Robert Salcido,
                                        Salcido, et
                                                 et al.,
                                                    al., v.
                                                         v. Farmers
                                                            Farmers Insurance
                                                                    Insurance Exchange,
                                                                               Exchange, et
                                                                                         et al.
                                                                                            al.
                               District Court
                               District Court of
                                               of New
                                                  New Mexico,
                                                        Mexico, County
                                                                County of
                                                                        of Albuquerque
                                                                           Albuquerque
                               Case No.
                               Case  No. 202-CV-200106330
                                          202-0/-200106330
                               Wage &
                               Wage   & Hour
                                         Hour
                               Report
                               Report

                           98. Robert
                           98. Robert C.
                                       C. Westcott,
                                           Westcott, et
                                                      et al.,
                                                         al., v.
                                                              v. Farmers
                                                                 Farmers Insurance
                                                                         Insurance Exchange
                                                                                   Exchange
                               U.S. District
                               U.S.  District Court,
                                              Court, District
                                                     District of
                                                              of Oregon
                                                                 Oregon
                               No. 3:01-1105
                               No.  3:01-1105
                               Wage &
                               Wage   & Hour
                                         Hour
                               Report
                               Report

                           99. Robert
                           99. Robert B.
                                      B. Dietz,
                                         Dietz, et
                                                et al.,
                                                   al., v.
                                                        v. Farmers
                                                           Farmers Insurance
                                                                   Insurance Exchange
                                                                             Exchange Co.,
                                                                                      Co., Inc.
                                                                                           Inc.
                               Superior Court
                               Superior Court of
                                              of Washington,
                                                 Washington, County
                                                               County of
                                                                       of Snohomish
                                                                          Snohomish
                               Case No.
                               Case No. 01-2-07091-4
                                         01-2-07091-4
                               Wage &
                               Wage  & Hour
                                        Hour
                               Report
                               Report

                           100. Jennifer Petre
                           100. Jennifer Petre v.
                                               v. Farmers
                                                  Farmers Insurance
                                                          Insurance Exchange,
                                                                    Exchange, et
                                                                              et al.
                                                                                 al.
                                Superior Court
                                Superior Court of
                                                of Washington,
                                                   Washington, County
                                                               County of
                                                                      of King
                                                                         King
                                Case No.
                                Case No. 01-2-21799-2
                                          01-2-21799-2
                                Wage &
                                Wage  & Hour
                                         Hour
                                Report
                                Report

                           101. Rose M.
                           101. Rose M. Bell,
                                         Bell, et
                                               et al.,
                                                  al., v.
                                                       v. Farmers
                                                          Farmers Insurance
                                                                  Insurance Exchange
                                                                             Exchange
                                Superior Court
                                Superior Court of
                                                of California,
                                                    California, County
                                                                County of
                                                                       of Alameda
                                                                          Alameda
                                Case No.
                                Case No. 774013-0
                                          774013-0
                                Wage &
                                Wage  & Hour
                                         Hour
                                Report, Mediation
                                Report, Mediation




JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                            Page 14
                                                                                                      Page 14 of
                                                                                                              of 17
                                                                                                                 17


                                                                                                   EXHIBIT A
                                                                                                   EXHIBIT A
                                                                                                   PAGE 25
                                                                                                   PAGE  25
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 27 of 31 Page ID
                                   #:352




                           102. Guadalupe L.
                           102. Guadalupe    L. Garcia,
                                                Garcia, Jr.,
                                                        Jr., et
                                                             et al.,
                                                                al., v. Ann Veneman
                                                                     v. Ann Veneman
                                U.S. District
                                U.S.  District Court,
                                               Court, District
                                                      District of
                                                               of Columbia
                                                                  Columbia
                                No. 1:000/02945
                                No.  1:00CV02945
                                Lending Discrimination
                                Lending   Discrimination
                                Report
                                Report

                           103. Raymond Verdin,
                           103. Raymond    Verdin, et
                                                   et al.,
                                                      al., v.
                                                           v. R&B
                                                              R&B Falcon
                                                                   Falcon Drilling
                                                                            Drilling USA,
                                                                                     USA, Inc.,
                                                                                          Inc., et
                                                                                                et al.
                                                                                                   al.
                                U.S. District
                                U.S. District Court,
                                              Court, Southern
                                                     Southern District
                                                                District of
                                                                         of Texas
                                                                            Texas
                                No. G-00-488
                                No.  G-00-488
                                Antitrust
                                Antitrust
                                Report
                                Report

                           104. Inter-Tel, Inc.,
                           104. Inter-Tel, Inc., v.
                                                 v. Bank
                                                    Bank of
                                                          of America
                                                             America
                                Superior Court
                                Superior  Court of
                                                 of Arizona,
                                                    Arizona, County
                                                             County of
                                                                     of Maricopa
                                                                        Maricopa
                                Case No.
                                Case  No. CV
                                           CV 96-00867
                                              96-00867
                                Breach of
                                Breach  of Contract,
                                           Contract, Wrongful
                                                      Wrongful Conduct
                                                               Conduct
                                Arbitration
                                Arbitration


                           PUBLICATIONS &
                           PUBLICATIONS & PRESENTATIONS
                                          PRESENTATIONS
                           •   “Damages &
                                "Damages    & Penalties
                                              Penalties in
                                                         in Exemption
                                                            Exemption and
                                                                        and Misclassification
                                                                             Misclassification Cases,"
                                                                                               Cases,” (with
                                                                                                       (with Robert
                                                                                                             Robert Drexler,
                                                                                                                     Drexler,
                                Capstone Law,
                                Capstone   Law, and
                                                 and Bradley
                                                      Bradley Hamburger,
                                                               Hamburger, Gibson
                                                                             Gibson Dunn),
                                                                                     Dunn), MCLE
                                                                                              MCLE Presentation,
                                                                                                   Presentation, Bridgeport
                                                                                                                  Bridgeport
                                Continuing Education,
                                Continuing   Education, Independent
                                                           Independent Contractor,
                                                                          Contractor, Joint
                                                                                        Joint Employment
                                                                                               Employment Misclassification
                                                                                                             Misclassification
                                Litigation 2019,
                                Litigation        Los Angeles,
                                           2019, Los  Angeles, California,
                                                                California, July
                                                                            July 12,
                                                                                 12, 2019.
                                                                                     2019.
                           •   “Practical/Discovery Data
                                "Practical/Discovery  Data Management
                                                            Management Issues
                                                                        Issues Facing
                                                                               Facing In-House
                                                                                      In-House HR"
                                                                                               HR” (with
                                                                                                     (with Andrew
                                                                                                           Andrew J.
                                                                                                                  J.
                                Cook, Ph.D.),
                                Cook,  Ph.D.), 14th Annual Labor
                                               14th         Labor and
                                                                  and Employment
                                                                      Employment Law
                                                                                 Law Advanced
                                                                                      Advanced Practices
                                                                                               Practices Symposium,
                                                                                                         Symposium,
                                Las Vegas,
                                Las Vegas, Nevada,
                                            Nevada, April
                                                     April 11,
                                                           11, 2018.
                                                               2018.
                           •   “An In-Depth
                                "An In-Depth Examination
                                              Examination of of Class
                                                                Class Certification
                                                                      Certification Featuring
                                                                                    Featuring aa Close
                                                                                                  Close Look
                                                                                                         Look at
                                                                                                              at Daubert
                                                                                                                 Daubert
                                Considerations,” (with
                                Considerations," (with David
                                                       David Scheidemantle,
                                                                Scheidemantle, Scheidemantle
                                                                                 Scheidemantle Law
                                                                                                 Law Group,
                                                                                                       Group, and
                                                                                                              and Andre
                                                                                                                    Andre
                                Mura, Gibbs
                                Mura, Gibbs Law
                                             Law Group),
                                                  Group), MCLE
                                                            MCLE Presentation,
                                                                  Presentation, Bridgeport
                                                                                 Bridgeport Continuing
                                                                                            Continuing Education,
                                                                                                         Education, 2018
                                                                                                                     2018
                                Consumer Class
                                Consumer  Class Action
                                                Action Litigation
                                                       Litigation Conference,
                                                                  Conference, Costa
                                                                               Costa Mesa,
                                                                                     Mesa, California,
                                                                                            California, January
                                                                                                        January 19,
                                                                                                                19, 2018.
                                                                                                                    2018.
                           •   “A Careful
                                "A Careful Look
                                            Look at
                                                 at Spokeo
                                                    Spokeo and
                                                            and Its
                                                                 Its Meaning
                                                                     Meaning in
                                                                             in Wage
                                                                                 Wage & & Hour
                                                                                          Hour Litigation,"
                                                                                               Litigation,” (with
                                                                                                            (with Christina
                                                                                                                  Christina
                                Humphrey, Humphrey
                                Humphrey,    Humphrey && Rist,
                                                         Rist, and
                                                               and Timothy
                                                                    Timothy Long,
                                                                            Long, Orrick),
                                                                                   Orrick), MCLE
                                                                                            MCLE Presentation,
                                                                                                 Presentation, Bridgeport
                                                                                                                Bridgeport
                                Continuing Education,
                                Continuing   Education, 2017   Wage &
                                                        2017 Wage     & Hour
                                                                        Hour Litigation
                                                                              Litigation and
                                                                                         and Management,
                                                                                              Management, LosLos Angeles,
                                                                                                                  Angeles,
                                California, December
                                California, December 8,
                                                      8, 2017.
                                                         2017.
                           •   “When and
                                "When   and How
                                              How toto Use
                                                        Use Experts"
                                                             Experts” &
                                                                      & "Live
                                                                          “Live Deposition
                                                                                Deposition andand Trial
                                                                                                   Trial Demonstration:
                                                                                                         Demonstration:
                                Economists,” (with
                                Economists,"  (with MiRi
                                                     MiRi Song,
                                                          Song, Paul
                                                                Paul Hastings,
                                                                      Hastings, and
                                                                                and Phil
                                                                                      Phil Horowitz,
                                                                                           Horowitz, Law
                                                                                                      Law Office
                                                                                                          Office of
                                                                                                                 of Phil
                                                                                                                    Phil
                                Horowitz), MCLE
                                Horowitz),  MCLE Presentation,
                                                  Presentation, The
                                                                The State
                                                                     State Bar
                                                                            Bar of
                                                                                of California
                                                                                   California Program
                                                                                               Program on
                                                                                                        on Using
                                                                                                           Using Expert
                                                                                                                 Expert
                                Witnesses to
                                Witnesses  to Win
                                              Win Employment
                                                  Employment Cases,
                                                               Cases, San
                                                                      San Francisco,
                                                                           Francisco, California,
                                                                                      California, August
                                                                                                  August 10,
                                                                                                         10, 2017.
                                                                                                             2017.
                           •   “Practical/Discovery Data
                                "Practical/Discovery Data Management
                                                          Management Issues
                                                                       Issues Facing
                                                                              Facing In-House
                                                                                     In-House HR,"
                                                                                               HR,” (with
                                                                                                    (with Andrew
                                                                                                          Andrew Cook,
                                                                                                                  Cook,
                                The Claro
                                The  Claro Group,
                                            Group, and
                                                    and Kathy
                                                         Kathy Perkins,
                                                               Perkins, Kathy
                                                                         Kathy Perkins
                                                                                Perkins LLC),
                                                                                         LLC), 13th Annual Labor and
                                                                                               13th  Annual Labor and
                                Employment Law
                                Employment    Law Advanced
                                                  Advanced Practices
                                                            Practices Symposium,
                                                                      Symposium, Las
                                                                                   Las Vegas,
                                                                                       Vegas, Nevada,
                                                                                              Nevada, March
                                                                                                       March 29,
                                                                                                              29, 2017.
                                                                                                                  2017.
                           •   “Tips on
                                "Tips on Damages
                                           Damages Analysis
                                                      Analysis for
                                                               for Mediation
                                                                   Mediation and
                                                                             and Settlement,"
                                                                                 Settlement,” (with
                                                                                               (with Christina
                                                                                                     Christina Humphrey,
                                                                                                               Humphrey,
                                Humphrey &
                                Humphrey    & Rist),
                                               Rist), MCLE
                                                      MCLE Presentation,
                                                            Presentation, Bridgeport
                                                                          Bridgeport Continuing
                                                                                     Continuing Education,
                                                                                                Education, 2016   Wage &
                                                                                                             2016 Wage &
                                Hour Litigation
                                Hour  Litigation and
                                                 and Management,
                                                      Management, Los
                                                                    Los Angeles,
                                                                        Angeles, California,
                                                                                 California, December
                                                                                             December 9,
                                                                                                       9, 2016.
                                                                                                          2016.
                           •   “Changing Standards
                                "Changing  Standards for
                                                       for Class
                                                           Class Certification:
                                                                 Certification: Experts
                                                                                Experts and
                                                                                        and Statistical
                                                                                             Statistical Sampling
                                                                                                         Sampling in
                                                                                                                   in Light
                                                                                                                      Light of
                                                                                                                            of
                                Spokeo and
                                Spokeo  and Tyson,"
                                             Tyson,” (with
                                                      (with Rachel
                                                             Rachel R.
                                                                    R. Brass,
                                                                         Brass, Gibson
                                                                                Gibson Dunn;
                                                                                        Dunn; E.
                                                                                               E. Michelle
                                                                                                  Michelle Drake,
                                                                                                             Drake, Berger
                                                                                                                    Berger &&
                                Montague, P.C.;
                                Montague,   P.C.; and
                                                    and Vandy
                                                           Vandy M.M. Howell,
                                                                         Howell, Ph.D.,
                                                                                  Ph.D., Cornerstone
                                                                                           Cornerstone Research),
                                                                                                            Research), MCLE
                                                                                                                        MCLE
                                Presentation, Bridgeport
                                Presentation, Bridgeport Continuing
                                                           Continuing Education,
                                                                       Education, 2016   Class Action
                                                                                   2016 Class  Action Litigation
                                                                                                       Litigation Conference,
                                                                                                                  Conference,
                                San Francisco,
                                San Francisco, California,
                                               California, September
                                                            September 16,16, 2016.
                                                                             2016.

JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                  Page 15
                                                                                                            Page 15 of
                                                                                                                    of 17
                                                                                                                       17


                                                                                                         EXHIBIT A
                                                                                                         EXHIBIT A
                                                                                                         PAGE 26
                                                                                                         PAGE  26
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 28 of 31 Page ID
                                   #:353




                           •    “How to
                                 "How to Leverage
                                         Leverage Your
                                                   Your Company's
                                                        Company’s Data
                                                                   Data to
                                                                        to Prevent
                                                                           Prevent and
                                                                                   and Win
                                                                                       Win Employment
                                                                                            Employment Lawsuits,"
                                                                                                       Lawsuits,”
                                (with Andrew
                                (with Andrew Cook,
                                              Cook, The
                                                     The Claro
                                                          Claro Group),
                                                                Group), 12 th Annual Labor and Employment Law
                                                                         12th Annual Labor and Employment Law
                                Advanced Practices
                                Advanced Practices Symposium,
                                                   Symposium, Las
                                                               Las Vegas,
                                                                   Vegas, Nevada,
                                                                          Nevada, March
                                                                                  March 16,
                                                                                        16, 2016.
                                                                                            2016.
                           •    “Consumer Class
                                "Consumer     Class Action
                                                    Action Claims:
                                                            Claims: Give
                                                                    Give Peace
                                                                          Peace aa Chance,"
                                                                                   Chance,” (with
                                                                                             (with Dan
                                                                                                     Dan Cunningham,
                                                                                                          Cunningham,
                                Tressler, LLP;
                                Tressler, LLP; David
                                               David Nelson,
                                                     Nelson, Barnes
                                                             Barnes &
                                                                    & Thornburg,
                                                                      Thornburg, LLP;
                                                                                  LLP; and
                                                                                       and Brad
                                                                                           Brad Seiling,
                                                                                                Seiling, Manatt),
                                                                                                         Manatt), MCLE
                                                                                                                  MCLE
                                Presentation, Emerging
                                Presentation,  Emerging and
                                                          and Complex
                                                               Complex Insurance
                                                                        Insurance Claims
                                                                                   Claims Forum
                                                                                           Forum 2016,    Los Angeles,
                                                                                                  2016, Los   Angeles,
                                California, February
                                California, February 25,
                                                     25, 2016.
                                                         2016.
                           •   “Bell to
                                "Bell to Duran:
                                          Duran: The
                                                 The Evolution
                                                      Evolution of
                                                                of the
                                                                   the Use
                                                                        Use of
                                                                             of Sampling
                                                                                Sampling & & Statistics
                                                                                              Statistics in
                                                                                                         in Wage
                                                                                                            Wage && Hour
                                                                                                                     Hour
                                Litigation &
                                Litigation &AA Brief
                                               Brief Primer
                                                     Primer on the California
                                                            on the California Fair
                                                                              Fair Pay
                                                                                   Pay Act,"
                                                                                        Act,” (with
                                                                                              (with Andrew
                                                                                                    Andrew Cook),
                                                                                                             Cook), MCLE
                                                                                                                    MCLE
                                Presentation, Carothers
                                Presentation, Carothers DiSante
                                                         DiSante &
                                                                 & Freudenberger,
                                                                   Freudenberger, Irvine,
                                                                                    Irvine, California,
                                                                                            California, October
                                                                                                        October 16,
                                                                                                                16, 2015.
                                                                                                                    2015.
                           •   “Bell to
                                "Bell to Duran:
                                          Duran: The
                                                   The Evolution
                                                       Evolution of
                                                                 of the
                                                                     the Use
                                                                         Use of
                                                                              of Sampling
                                                                                 Sampling && Statistics
                                                                                             Statistics in
                                                                                                        in Wage
                                                                                                           Wage && Hour
                                                                                                                   Hour
                                Litigation,” (with
                                Litigation," (with Andrew
                                                   Andrew Cook
                                                           Cook and
                                                                 and Christopher
                                                                      Christopher Paskach),
                                                                                  Paskach), MCLE
                                                                                            MCLE Presentation,
                                                                                                  Presentation, Morrison
                                                                                                                Morrison
                                & Foerster,
                                &  Foerster, Los
                                             Los Angeles,
                                                 Angeles, California,
                                                          California, May
                                                                      May 27,
                                                                           27, 2015.
                                                                               2015.
                           •   “Data Analytics
                                "Data Analytics in
                                                in Discovery
                                                   Discovery —
                                                             – Structured
                                                               Structured and
                                                                           and Unstructured
                                                                                Unstructured ESI,"
                                                                                               ESI,” (with
                                                                                                     (with Christopher
                                                                                                           Christopher
                                Paskach), CPE
                                Paskach), CPE Presentation,
                                              Presentation, OC-ACFE,
                                                            OC-ACFE, Irvine,
                                                                     Irvine, California,
                                                                             California, March
                                                                                         March 19,
                                                                                               19, 2015.
                                                                                                   2015.
                           •   “The Use
                                "The Use of
                                         of Experts
                                            Experts inin the
                                                         the Certification
                                                             Certification Phase
                                                                            Phase of
                                                                                   of Class
                                                                                      Class Litigation,"
                                                                                            Litigation,” (with
                                                                                                         (with Mark
                                                                                                               Mark Campbell,
                                                                                                                    Campbell,
                                Loeb &
                                Loeb  & Loeb,
                                        Loeb, and
                                               and Graham
                                                     Graham LippSmith,
                                                               LippSmith, GirardilKeese),
                                                                            Girardi|Keese), MCLE
                                                                                              MCLE Presentation,
                                                                                                     Presentation, Bridgeport
                                                                                                                    Bridgeport
                                Continuing Education,
                                Continuing  Education, 2013      Class Action
                                                          2013 Class    Action Litigation
                                                                               Litigation && Management
                                                                                              Management Conference,
                                                                                                              Conference, Los
                                                                                                                           Los
                                Angeles, California,
                                Angeles, California, April
                                                     April 11,
                                                           11, 2013.
                                                                2013.
                           •   “New Rules
                                "New  Rules for
                                              for the
                                                  the Use
                                                       Use of
                                                            of Statistical
                                                                Statistical Evidence
                                                                            Evidence in
                                                                                     in Wage
                                                                                        Wage & & Hour
                                                                                                 Hour Cases,",
                                                                                                      Cases,”, MCLE
                                                                                                                MCLE
                                Presentation, Bridgeport
                                Presentation, Bridgeport Continuing
                                                          Continuing Education
                                                                      Education Conference
                                                                                 Conference on
                                                                                            on Wage
                                                                                               Wage &
                                                                                                    & Hour
                                                                                                      Hour Litigation,
                                                                                                           Litigation,
                                San Diego,
                                San Diego, California,
                                           California, June
                                                       June 15,
                                                            15, 2012.
                                                                2012.
                           •   “Damage Modeling
                                "Damage    Modeling in
                                                     in Wage
                                                         Wage and
                                                               and Hour
                                                                    Hour Class
                                                                         Class Actions
                                                                                Actions Including
                                                                                          Including Lost
                                                                                                    Lost Income
                                                                                                         Income & & PAGA
                                                                                                                     PAGA
                                Penalties,” (with
                                Penalties," (with Fraser
                                                  Fraser A.
                                                         A. McAlpine,
                                                            McAlpine, Hunton
                                                                      Hunton &
                                                                             & Williams),
                                                                               Williams), MCLE
                                                                                            MCLE Presentation,
                                                                                                  Presentation, Bridgeport
                                                                                                                Bridgeport
                                Continuing Education
                                Continuing   Education Conference
                                                       Conference on
                                                                   on Wage
                                                                       Wage &
                                                                            & Hour
                                                                               Hour Litigation,
                                                                                     Litigation, San
                                                                                                 San Francisco,
                                                                                                     Francisco, California,
                                                                                                                California,
                                October 14,
                                October  14, 2011.
                                              2011.
                           •   “Damage Modeling
                                "Damage   Modeling in
                                                   in Wage
                                                      Wage and
                                                           and Hour
                                                                Hour Class
                                                                     Class Actions,"
                                                                           Actions,” (with
                                                                                      (with Daniel
                                                                                            Daniel Chammas,
                                                                                                   Chammas, Venable,
                                                                                                              Venable,
                                and Steven
                                and Steven Pearl,
                                            Pearl, The
                                                   The Pearl
                                                        Pearl Law
                                                              Law Firm),
                                                                  Firm), MCLE
                                                                          MCLE Presentation,
                                                                                  Presentation, Bridgeport
                                                                                                Bridgeport Continuing
                                                                                                            Continuing
                                Education Conference
                                Education Conference on
                                                      on Wage
                                                         Wage &
                                                              & Hour
                                                                Hour Litigation,
                                                                     Litigation, Los
                                                                                 Los Angeles,
                                                                                     Angeles, California,
                                                                                              California, December
                                                                                                          December 16,
                                                                                                                   16,
                                2010.
                                2010.
                           •   “Calculating Damages
                                "Calculating Damages atat Class
                                                          Class Certification:
                                                                Certification: Effect
                                                                               Effect of
                                                                                      of New
                                                                                         New Class
                                                                                             Class Certification
                                                                                                   Certification Standards
                                                                                                                 Standards
                                on Calculation
                                on Calculation of
                                               of Damages,"
                                                  Damages,” (with
                                                              (with Miranda
                                                                    Miranda Kolbe,
                                                                               Kolbe, Schubert
                                                                                      Schubert Jonckheer
                                                                                               Jonckheer & & Kolbe),
                                                                                                              Kolbe), MCLE
                                                                                                                      MCLE
                                Presentation, Bridgeport
                                Presentation, Bridgeport Continuing
                                                           Continuing Education
                                                                       Education Conference
                                                                                   Conference on
                                                                                               on Class
                                                                                                   Class Action
                                                                                                         Action Litigation,
                                                                                                                 Litigation,
                                San Francisco,
                                San Francisco, California,
                                               California, August
                                                           August 13,
                                                                  13, 2010.
                                                                       2010.
                           •   “Approaches to
                                "Approaches  to Calculating,
                                                Calculating, Proving
                                                             Proving and
                                                                     and Arguing
                                                                         Arguing Monetary
                                                                                  Monetary Relief,"
                                                                                             Relief,” (with
                                                                                                      (with T.
                                                                                                            T. Blood,
                                                                                                               Blood, Blood
                                                                                                                      Blood
                                Hurst &
                                Hurst & O'Reardon,
                                          O’Reardon, and
                                                       and G.G. Knopp,
                                                                Knopp, Akin
                                                                         Akin Gump),
                                                                               Gump), MCLE
                                                                                         MCLE Presentation,
                                                                                                 Presentation, Bridgeport
                                                                                                                 Bridgeport
                                Continuing Education
                                Continuing Education Conference
                                                      Conference on
                                                                  on Class
                                                                     Class Action
                                                                           Action Litigation,
                                                                                  Litigation, Los
                                                                                              Los Angeles,
                                                                                                  Angeles, California,
                                                                                                            California, April
                                                                                                                        April
                                23,
                                23, 2010.
                                    2010.
                           •   “Approaches to
                                "Approaches    to Calculating,
                                                    Calculating, Proving
                                                                  Proving and
                                                                            and Arguing
                                                                                 Arguing Damages,"
                                                                                            Damages,” (with
                                                                                                         (with D.
                                                                                                                D. Barclay
                                                                                                                   Barclay
                                Edmundson, Orrick),
                                Edmundson,    Orrick), MCLE
                                                        MCLE Presentation,
                                                               Presentation, Bridgeport
                                                                             Bridgeport Continuing
                                                                                         Continuing Education
                                                                                                      Education Conference
                                                                                                                Conference
                                on Class
                                on Class Action
                                         Action Litigation,
                                                 Litigation, Los
                                                             Los Angeles,
                                                                 Angeles, California,
                                                                          California, April
                                                                                      April 30,
                                                                                            30, 2009.
                                                                                                2009.
                           •   “Effective Use
                                "Effective  Use of
                                                 of Experts
                                                     Experts in
                                                             in Employment
                                                                Employment Litigation,"
                                                                            Litigation,” MCLE
                                                                                         MCLE Presentation,
                                                                                               Presentation, Bridgeport
                                                                                                              Bridgeport
                                Continuing Education
                                Continuing   Education Conference
                                                        Conference on
                                                                   on Trial
                                                                      Trial Preparation
                                                                            Preparation for
                                                                                         for Employment
                                                                                             Employment Litigation,
                                                                                                         Litigation, San
                                                                                                                     San
                                Diego, California,
                                Diego,  California, January
                                                    January 28,
                                                            28, 2009.
                                                                2009.
                           •   “Approaches to
                                "Approaches   to Calculating
                                                 Calculating and
                                                             and Proving
                                                                 Proving Damages,"
                                                                         Damages,” MCLE
                                                                                     MCLE Presentation,
                                                                                            Presentation, Bridgeport
                                                                                                          Bridgeport
                                Continuing Education
                                Continuing  Education Conference
                                                      Conference on
                                                                 on Wage
                                                                    Wage && Hour
                                                                            Hour Litigation,
                                                                                 Litigation, Los
                                                                                             Los Angeles,
                                                                                                 Angeles, California,
                                                                                                          California,
                                December 3,
                                December   3, 2008.
                                              2008.


JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                                  Page 16
                                                                                                            Page 16 of
                                                                                                                    of 17
                                                                                                                       17


                                                                                                        EXHIBIT A
                                                                                                        EXHIBIT A
                                                                                                        PAGE 27
                                                                                                        PAGE  27
  Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 29 of 31 Page ID
                                   #:354




                           •   “Approaches to
                                "Approaches  to Calculating
                                                Calculating and
                                                            and Proving
                                                                 Proving Damages,"
                                                                         Damages,” MCLE
                                                                                      MCLE Presentation,
                                                                                             Presentation, Bridgeport
                                                                                                            Bridgeport
                                Continuing Education
                                Continuing Education Conference
                                                     Conference on Wage &
                                                                on Wage  & Hour
                                                                           Hour Litigation,
                                                                                Litigation, San
                                                                                            San Diego,
                                                                                                Diego, California,
                                                                                                       California, June
                                                                                                                   June
                                13,
                                13, 2008.
                                    2008.
                           •   “Working With
                                "Working With Experts:
                                              Experts: The
                                                       The SET
                                                           SET Approach,"
                                                               Approach,” (with
                                                                          (with Gary
                                                                                Gary Holmen,
                                                                                     Holmen, Farmers
                                                                                             Farmers Insurance),
                                                                                                     Insurance),
                                ACC Docket,
                                ACC Docket, May
                                            May 2008.
                                                2008.
                           •   “Efficient Management
                                "Efficient Management of of Data
                                                             Data in
                                                                   in Class
                                                                       Class Action
                                                                              Action Litigation,"
                                                                                     Litigation,” (with
                                                                                                  (with Jean
                                                                                                        Jean Nicole
                                                                                                             Nicole Taylor
                                                                                                                    Taylor
                                Moore, Micronomics),
                                Moore,   Micronomics), California
                                                       California Litigation,
                                                                  Litigation, Volume
                                                                              Volume 21,   Number 1,
                                                                                      21, Number    1, 2008.
                                                                                                       2008.
                           •   “Efficient Management
                                "Efficient Management ofof Data
                                                           Data in
                                                                 in Wage
                                                                    Wage && Hour
                                                                            Hour Class
                                                                                 Class Actions,"
                                                                                       Actions,” MCLE
                                                                                                 MCLE Presentation,
                                                                                                         Presentation,
                                Bridgeport Continuing
                                Bridgeport  Continuing Education
                                                       Education Conference
                                                                  Conference on
                                                                             on Wage
                                                                                Wage &
                                                                                     & Hour
                                                                                        Hour Litigation,
                                                                                             Litigation, Sacramento,
                                                                                                          Sacramento,
                                California, March
                                California, March 6,
                                                  6, 2008.
                                                     2008.
                           •   “Managing Experts,"
                                "Managing Experts,” MCLE
                                                    MCLE Presentation,
                                                         Presentation, TroyGould,
                                                                       TroyGould, Los
                                                                                  Los Angeles,
                                                                                      Angeles, California,
                                                                                               California, February
                                                                                                           February
                                28,
                                28, 2008.
                                    2008.
                           •   “Sampling Class
                                "Sampling  Class Action,"
                                                 Action,” (with
                                                          (with Stevan
                                                                Stevan Porter,
                                                                       Porter, Micronomics),
                                                                               Micronomics), The
                                                                                             The Los
                                                                                                 Los Angeles
                                                                                                     Angeles Daily
                                                                                                             Daily
                                Journal, January
                                Journal, January 7,
                                                 7, 2008.
                                                    2008.
                           •   “Statistics: Sampling,
                                "Statistics: Sampling, Descriptive
                                                       Descriptive Statistics
                                                                   Statistics and
                                                                              and Regression,"
                                                                                  Regression,” (with
                                                                                                 (with Stevan
                                                                                                       Stevan Porter),
                                                                                                              Porter), MCLE
                                                                                                                       MCLE
                                Presentation, Davis
                                Presentation,  Davis Wright
                                                     Wright Tremaine,
                                                            Tremaine, Los
                                                                        Los Angeles,
                                                                              Angeles, California,
                                                                                       California, September
                                                                                                   September 19,
                                                                                                              19, 2007.
                                                                                                                  2007.
                           •   “Efficient Discovery
                                "Efficient Discovery and
                                                      and Management
                                                          Management of
                                                                      of Data
                                                                         Data in
                                                                              in Wage
                                                                                 Wage and
                                                                                      and Hour
                                                                                          Hour Litigation,"
                                                                                               Litigation,” (with
                                                                                                            (with Karen
                                                                                                                  Karen
                                Santos, Micronomics),
                                Santos,   Micronomics), MCLE
                                                         MCLE Presentation,
                                                               Presentation, The
                                                                             The Quisenberry
                                                                                  Quisenberry Law
                                                                                              Law Firm,
                                                                                                    Firm, Los
                                                                                                          Los Angeles,
                                                                                                               Angeles,
                                California, July
                                California, July 10,
                                                 10, 2007.
                                                     2007.
                           AFFILIATIONS
                           AFFILIATIONS
                           •   American Economics
                                American Economics Association,
                                                   Association, Member
                                                                Member
                           •   National Association
                                National Association of
                                                     of Business
                                                        Business Economists,
                                                                 Economists, Member
                                                                             Member
                           •   American Bar
                                American Bar Association,
                                             Association, Associate
                                                          Associate Member
                                                                    Member
                           •   Los Angeles
                                Los Angeles County
                                            County Bar
                                                   Bar Association,
                                                       Association, Associate
                                                                    Associate Member
                                                                              Member
                                 Litigation Section,
                                 Litigation Section, Labor
                                                     Labor and
                                                           and Employment
                                                               Employment Section
                                                                          Section
                           •   Loyola High
                                Loyola High School
                                            School —
                                                   – Alumni
                                                     Alumni Association
                                                            Association
                           •   St. Lawrence
                                St. Lawrence Martyr
                                             Martyr Parish
                                                    Parish Finance
                                                           Finance Council,
                                                                   Council, Chairman
                                                                            Chairman




JOSEPH A.
JOSEPH   A. KROCK, Ph.D.
            KROCK, Ph.D.
April 2020
April 2020                                                                                               Page 17
                                                                                                         Page 17 of
                                                                                                                 of 17
                                                                                                                    17


                                                                                                     EXHIBIT A
                                                                                                     EXHIBIT A
                                                                                                     PAGE 28
                                                                                                     PAGE  28
Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 30 of 31 Page ID
                                 #:355




                          Exhibit B




                                                                  EXHIBIT B
                                                                  EXHIBIT B
                                                                  PAGE 29
                                                                  PAGE  29
         Case 2:20-cv-02503-ODW-MRW Document 15-2 Filed 04/27/20 Page 31 of 31 Page ID
                                          #:356
                                            ZAMORA ET AL v. PENSKE TRUCKING
                                              LIST OF MATERIALS REVIEWED


                                                               Documents
          1.   Complaint.PDF
          2.   1 - Notice of Removal.PDF
          3.   1-1 Exhibit A (Complaint and PAGA letter).PDF
          4.   1-2 Declaration of Jennifer Diercksmeier ISO Removal.PDF
          5.   1-3 Declaration of Evan Moses ISO Removal.PDF
          6.   12 - Plaintiffs' Notice of Motion to Remand Case to State Court (05.18.20).PDF
          7.   12-1 Declaration of Aparajit Bhowmik ISO Plaintiffs' Motion to Remand.PDF
          8.   12-3 Memorandum of Points and Authorities ISO Plaintiffs' Motion to Remand Case to State Court.PDF
          9.   CA_2016.xlsx
         10.   CA_2017.xlsx
         11.   CA_2018.xlsx
         12.   CA_2019.xlsx
         13.   CA_2020.xlsx
         14.   2016_HOURS-2.xlsx
         15.   2017_HOURS-2.xlsx
         16.   2018_HOURS-2.xlsx
         17.   2019_HOURS-2.xlsx
         18.   2020_HOURS-2.xlsx
         19.   Terms.xlsx




Privileged and Confidential                               Page 1 of 1                                 EXHIBIT   B Group, LLC
                                                                                                        The Claro
                                                                                                      EXIFlitEMPB
                                                                                                      PAGE 30
                                                                                                      PAGE 30
